


Exhibit 10.30

 

[24 May] 2004

 

 

TRANSITIONAL SERVICES AGREEMENT

 

between

 

FINANCIAL INSURANCE GROUP SERVICES LIMITED

 

and

 

GE LIFE SERVICES LIMITED

 

 

WEIL, GOTSHAL & MANGES

 

One South Place   London   EC2M 2WG
Tel: +44 (0) 20 7903 1000   Fax: +44 (0) 20 7903 0990

 

www.weil.com

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

INTERPRETATION

 

2

THE SERVICES

 

3

CONVERSION SERVICES

 

4

OTHER ARRANGEMENTS/ADDITIONAL AGREEMENTS/CONSENTS

 

5

THE PROVIDER’S RESPONSIBILITIES

 

6

CHARGES

 

7

TERMS OF PAYMENT

 

8

COMPLIANCE WITH LAWS AND STANDARD FOR SERVICES

 

9

WARRANTIES

 

10

CONTRAT DE GROUPEMENT DE FAIT

 

11

RECORDS AND AUDIT

 

12

INTELLECTUAL PROPERTY

 

13

LIMITATION OF LIABILITY AND INDEMNITIES

 

14

CONDUCT OF CLAIMS

 

15

ASSIGNMENT AND SUB-CONTRACTING

 

16

CONFIDENTIALITY

 

17

TERMINATION

 

18

THE PROVIDER’S OBLIGATIONS ON TERMINATION

 

19

SURVIVAL OF OBLIGATIONS ON TERMINATION

 

20

FORCE MAJEURE/BUSINESS CONTINUITY

 

21

INCONSISTENCY/PREVAILING AGREEMENT

 

22

MASTER AGREEMENT

 

23

REGULATORY APPROVAL AND COMPLIANCE

 

24

SEVERABILITY

 

25

APPLICABLE LAW AND DISPUTE RESOLUTION

 

26

DATA PROTECTION

 

27

FURTHER ASSURANCE

 

28

WAIVER OF REMEDIES

 

29

NOTICES

 

30

NO PARTNERSHIP

 

31

ENTIRE AGREEMENT

 

32

RIGHTS OF THIRD PARTIES

 

33

COUNTERPARTS

 

 

 

 

SCHEDULE 1 SERVICES

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 24 May 2004 between the following parties:

 

(1)           FINANCIAL INSURANCE GROUP SERVICES LIMITED, a company incorporated
in England and Wales (registered number 1670707) whose registered office is at
Vantage West, Great West Road, Brentford, Middlesex, TW8 9AG (“FIGSL”); and

 

(2)           GE LIFE SERVICES LIMITED, a company incorporated in England and
Wales (registered number 4330120) whose registered office is at The Priory,
Hitchin, Hertfordshire, SG5 2DW  (“GELS”).

 

WHEREAS:

 

(A)           General Electric Company (“GE”), General Electric Capital
Corporation, GEI, Inc., GE Financial Assurance Holdings, Inc. (“GEFAHI”) and
Genworth Financial, Inc. (“Genworth”) have entered into a Master Agreement of
even date (the “Master Agreement”).

 

(B)           In connection with the Master Agreement, GE, General Electric
Capital Corporation, GEI, Inc., GEFAHI, GNA Corporation, GE Asset Management
Incorporated, General Electric Mortgage Holdings LLC and Genworth have entered
into a Transition Services Agreement of even date (the “Global Transition
Services Agreement”) pursuant to which  (i) GE and its subsidiaries will provide
or cause to be provided certain administrative and support services and other
assistance to Genworth together with its subsidiaries, including GNA
Corporation, on a transitional basis and (ii) Genworth and its subsidiaries will
provide or cause to be provided certain administrative and support services and
other assistance to GE together with its subsidiaries, including General
Electric Capital Corporation, GEFAHI and GE Asset Management Incorporated, on an
transitional basis.

 

(C)           Further to and in connection with the Global Transition Services
Agreement the parties hereto are to provide transitional administrative and
support services to each other and its group companies on a reciprocal basis on
the terms and conditions of this Agreement.

 

(D)           Certain FIGSL Group Companies and GEIH Group Companies (both as
defined below) which are incorporated in France are parties to a Contrat de
Groupement de Fait dated 20 November 1998 (the “Contrat de Groupement de Fait”)
pursuant to which they enjoy certain tax benefits.  The parties to the Contrat
de Groupement de Fait desire that, so far as is possible, such tax benefits
shall continue to apply and that equivalent tax benefits be obtained in respect
of the Services to be provided as between the parties to the Contrat Groupement
de Fait pursuant to this Agreement, subject to the terms and conditions of this
Agreement.

 

IT IS AGREED as follows:

 

1              INTERPRETATION

 

1.1          As used herein, the following terms shall have the following
meanings, unless the context otherwise requires:

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means in respect of any person, any direct or indirect subsidiary of
such person and any other person that directly, or though one or more
intermediaries, controls or is controlled by or is under common control with
such first person;

 

“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify any party against, or reimburse any party for, liabilities, the
amount of such liabilities will be determined net of any reduction in tax
derived by the indemnified party as the result of sustaining or paying such
liabilities, and the amount of such indemnification payment will be increased
(i.e., “grossed up”) by the amount necessary to satisfy any income or franchise
tax liabilities incurred by the indemnified party as a result of its receipt of,
or right to receive, such indemnification payment (as so increased), so that the
indemnified party is put in the same net after-tax economic position as if it
had not incurred such liabilities, in each case without taking into account any
impact on the tax basis that an indemnified party has in its assets;

 

“Agreement” means this agreement, including the Clauses and the Schedule and all
other written schedules, annexes, attachments and amendments which are signed in
writing by all parties and which are made a part hereof in accordance with this
Agreement;

 

“Closing Date” means the date on which the underwriting agreements between
Genworth, GEFAHI and the managing underwriters in connection with the initial
public offering of common stock by GEFAHI of Genworth Common Stock and the
registered public offerings by GEFAHI of Genworth Series A Preferred Stock and
Genworth Equity Units are executed;

 

“Commencement Date” means the Closing Date save in respect of the French
Services where it shall mean the French Scheme Transfer Date;

 

“Consents” shall have the meaning given to it in Clause 4.5;

 

“Consents Costs” shall have the meaning given to it in Clause 4.5;

 

“Continuing Agreement” means any agreement, arrangement, commitment or
understanding that survives the Closing Date pursuant to Section 2.4(b) of the
Master Agreement;

 

“Control” or “Controlled” means, with respect to any Intellectual Property, the
right to grant a license or sublicense to such Intellectual Property as provided
for herein without (i) violating the terms of any agreement or other arrangement
with any third party, (ii) requiring any consent, approvals or waivers from any
third party, or any breach or default by the party being granted any such
license or sublicense being deemed a breach or default affecting the rights of
the party granting such license or sublicense or (iii) requiring the payment of
material compensation to any third party;

 

“Conversion Costs” shall have the meaning given to it in Clause 3.3;

 

“Cross License” means the Intellectual Property Cross License of even date
between GE and Genworth;

 

2

--------------------------------------------------------------------------------


 

“European Tax Matters Agreement” means the European Tax Matters Agreement of
even date between, inter alia, GE, Consolidated Insurance Holdings Limited, UK
Group Holding Company Limited and Genworth;

 

“FACL” means Financial Assurance Company Limited (registered number 1044679);

 

 “FIGSL Group” means (i) FIGSL, CFI Administrators Limited, CFI Pension Trustees
Limited, Ennington Properties Limited, FIG Ireland Limited, Financial Insurance
Guernsey PCC Limited, Financial New Life Company Limited, GEFA UK Finance
Limited, GEFA UK Holdings Limited, Assocred S.A., RD Plus S.A. and UK Group
Holding Company Limited, (ii) with effect from the UK Transfer Date, Financial
Insurance Company Limited, Consolidated Insurance Group Limited, GE Financial
Assurance, Compania de Seguros y Reaseguros de Vida S.A. and GE Financial
Insurance, Compania de Seguros y Reaseguros S.A., (iii) with effect from the
date (if ever) that all the shares in FACL are transferred to GEFA UK Holdings
Limited, FACL, and (iv) any other company that the parties shall agree from time
to time shall be included within this definition;

 

“French Services” means those GEIH Services set out in Part A of Schedule 1 to
be provided to RD Plus S.A. and Assocred S.A. and those FIGSL Services set out
in Part B of Schedule 1 to be provided to Vie Plus S.A. and SCI Laborde, in each
case following the French Scheme Transfer Date;

 

“French Scheme Transfer Date” means the date on which the Minister of the
Economy, Finance and Industry for France grants an order approving the transfer
of Vie Plus S.A.’s payment protection insurance business to Financial New Life
Company Limited pursuant to the provisions of Article L.324-1 of the Insurance
Code;

 

“FSA” means the United Kingdom’s Financial Services Authority or its successors;

 

“GEIH” means GE Insurance Holdings Limited (registered number 2221244);

 

“GEIH Group” means (i) GELS, GEIH, Consolidated Insurance Holdings Limited, GE
Asset Management Limited, GE Financial Asset Management Limited, GE Life Equity
Release Limited, GE Life Fund Management Limited, GE Life Group Limited, GE Life
Limited, GE Life Residential Limited, GE Life Trustees Limited., GE Pensions
Limited, GE Pensions Trustees Limited, Namulas Pension Trustees Limited,
National Mutual Life Assurance Society, National Mutual Pension Trustees
Limited, Vie Plus S.A., SCI Laborde and Three X Communication Limited, (ii)
until the UK Transfer Date, Financial Insurance Company Limited, Consolidated
Insurance Group Limited, GE Financial Assurance, Compania de Seguros y
Reaseguros de Vida S.A. and GE Financial Insurance, Compania de Seguros y
Reaseguros S.A., (iii) until such time (if ever) as all the shares in FACL are
transferred to GEFA UK Holdings Limited, FACL, and (iv) any other company that
the parties shall agree from time to time shall be included within this
definition;

 

“Goods” means any goods or materials which are supplied by a Provider;

 

“Group” means, in relation to any party, its Group as defined hereunder;

 

3

--------------------------------------------------------------------------------


 

“Group Companies” means in relation to any party, any member of that party’s
Group and “Group Company” means any such company;

 

“Improvement” means any modification, derivative work or improvement of any
Technology;

 

“Information Systems” means computing, telecommunications or other digital
operating or processing systems or environments, including, without limitation,
computer programs, data, databases, computers, computer libraries,
communications equipment, networks and systems.  When referenced in connection
with Services, Information Systems shall mean the Information Systems accessed
and/or used in connection with the Services;

 

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of England and Wales or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon) and statutory invention registrations, including divisions,
continuations, continuations-in-part, substitute application of the foregoing
and any extensions, reissues, restorations and re-examinations thereof, and all
rights therein provided by international treaties or conventions, (ii)
copyrights, mask work rights, design rights and database rights, whether or not
registered, published or unpublished, and registrations and applications for
registration thereof, and all rights therein whether provided by international
treaties or conventions or otherwise, (iii) trademarks, service marks, trade
dress, logos and other identifiers of source, including all goodwill associated
therewith and all common law rights, registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions, and all reissues, extensions and renewals of any of the
foregoing, (iv) intellectual property rights arising from or in respect of
domain names, domain name registrations and reservations, (v) trade secrets,
(vi) intellectual property rights arising from or in respect of Technology, and
(vii) all other applications and registrations related to any of the
intellectual property rights set forth in the foregoing clauses (i) – (vi)
above;

 

“negligence” means negligence as defined in Section 1 of the Unfair Contract
Terms Act 1977 being “the breach (a) of any obligation, arising from the express
or implied terms of a contract, to take reasonable care or exercise reasonable
skill in the performance of the contract; (b) of any common law duty to take
reasonable care or exercise reasonable skill (but not any stricter duty); or (c)
of the common duty of care imposed by the Occupiers’ Liability Act 1957 or the
Occupiers’ Liability Act (Northern Ireland) 1957”;

 

“Provider” means in relation to any Service, the party providing or causing the
provision of such Service under this Agreement;

 

“Provider’s Group” means in relation to a Provider, its Group as defined
hereunder;

 

“Provider Indemnified Party” shall have the meaning given to it in Clause 13.3;

 

“Recipient” means in relation to any Service, the party to whom such Service is
being provided under this Agreement;

 

4

--------------------------------------------------------------------------------


 

“Recipient’s Group” means in relation to a Recipient, its Group as defined
hereunder;

 

“Recipient Group Companies” means in relation to a Recipient, each of its Group
Companies as defined hereunder;

 

“Recipient Indemnified Party” shall have the meaning given to it in Clause 13.2;

 

“Representatives” means in relation to a person, any director, officer,
employee, agent, consultant, sub-contractor, accountant, auditor, financing
source, attorney, investment banker or other representative of such person;

 

“Service Charges” means in relation to any Services, the charges to be paid by
the relevant Recipient to the relevant Provider pursuant to Clause 6.1 in
respect of the Services provided by the relevant Provider to the relevant
Recipient and its Group.  The charges for each Service or the basis for
calculation thereof are set out opposite that Service in column 2 of the
relevant Part of Schedule 1;

 

“Service Termination Date” means, in relation to any Service, the date set out
opposite it in column 3 of Parts A and B of Schedule 1, or such earlier date as
provided hereunder;

 

“Services” means the FIGSL Services or the GEIH Services (each as defined in
Clause 2.1) as appropriate and “Service” means any individual service to be
provided as part of the Services;

 

“Software” means the object and source code versions of computer programs and
any associated documentation therefore.

 

“Standard for Services” shall have the meaning given to it in Clause 8;

 

“subsidiary” and “holding company” shall have the meanings given to them
respectively in Sections 736 and 736A of the Companies Act 1985;

 

“Technology” means, collectively, all designs, formulas, algorithms, procedures,
techniques, ideas, know-how, software, programs, models, routines, confidential
and proprietary information, databases, tools, inventions, invention
disclosures, creations, improvements, works of authorship, and all recordings,
graphs, drawings, reports, analyses, other writings, and any other embodiment of
the above, in any form, whether or not specifically listed herein;

 

“Term” means the term of this Agreement;

 

“Total Consents Cost Amount” shall have the meaning given to it in Clause 4.5;

 

“Total Conversion Cost Amount” shall have the meaning given to it in Clause 3.3;

 

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employees) Regulations 1981;

 

“Trigger Date” means the first date after which GE no longer beneficially owns
more than fifty percent (50%) of the outstanding common stock of Genworth
(excluding for

 

5

--------------------------------------------------------------------------------


 

such purposes common stock of Genworth beneficially owned by GE but not for its
own account, including (in such exclusion) beneficial ownership which arises by
virtue of some entity that is an Affiliate of GE being a sponsor of or advisor
to of a mutual or similar fund that beneficially owns common stock of Genworth.
For the avoidance of doubt, a member of the Genworth group is not an Affiliate
of GE);

 

“UK Scheme” means the Scheme for the transfer of the insurance business of FACL
to Financial New Life Company Limited pursuant to Part VII of the Financial
Services and Markets Act 2000;

 

“UK Transfer Date” means the earlier of (i) the date on which the UK Scheme
becomes effective in accordance with its terms or (ii) the date on which all of
the shares of FACL are transferred to GEFA UK Holdings Limited; and

 

“Virus” means any computer instructions (i) that adversely affect the operation,
security or integrity of a computing telecommunications or other digital
operating or processing system or environment, including without limitation,
other programs, data, databases, computer libraries and computer and
communications equipment, by altering, destroying, disrupting or inhibiting such
operation, security or integrity; (ii) that without functional purpose,
self-replicate without manual intervention; or (iii) that purport to perform a
useful function but which actually perform either a destructive or harmful
function, or perform no useful function and utilize substantial computer,
telecommunications or memory resources.

 

1.2          As used herein unless the context otherwise requires the singular
includes the plural and vice versa and words importing the masculine gender
shall include the feminine.

 

1.3          References in this Agreement to any enactment, order, regulation or
other similar instrument shall be construed as a reference to the enactment,
order, regulation or instrument as amended by any subsequent enactment, order,
regulation or instrument or as contained in any subsequent re-enactment thereof.

 

1.4          References in this Agreement to a party shall be construed as a
reference to that party, its successors and permitted assigns.

 

1.5          The Schedules form part of this Agreement.

 

1.6          The headings in this Agreement are for the convenience of the
parties only and are in no way intended to affect, describe, interpret, define
or limit the scope, extent, intent or interpretation of this Agreement or any
provision of this Agreement.

 

1.7          References in this Agreement to Clauses and the Schedule are to the
clauses and schedule of this Agreement.  In the event of any conflict or
inconsistency between any provision of the Clauses and any provision of the
Schedule, the former shall prevail, but only to the extent of the conflict or
inconsistency.  These terms and conditions shall prevail over any terms and
conditions of the Providers now or in the future.

 

2              THE SERVICES

 

2.1          From the Commencement Date until the relevant Service Termination
Date:

 

6

--------------------------------------------------------------------------------


 

2.1.1             GELS shall provide, or cause to be provided, the services
listed in Schedule 1, Part A to the FIGSL Group (together with any additional
services to be provided to the FIGSL Group pursuant to Clause 2.8 and any GEIH
Substitute Services, the “GEIH Services”); and

 

2.1.2             FIGSL shall provide, or cause to be provided, the services
listed in Schedule 1, Part B to the GEIH Group (together with any additional
services to be provided to the GEIH Group pursuant to Clause 2.8 and any FIGSL
Substitute Services, the “FIGSL Services”).

 

2.2          The scope of each Service shall be substantially the same as the
scope of such service provided by the Provider, or, if applicable, its
predecessor, prior to the date hereof.  The use of each Service by a Recipient
Group Company shall include use by the Recipient Group Company’s contractors in
substantially the same manner as used by the contractors of that Recipient Group
Company or its predecessor, if applicable, prior to the Closing Date. Save as
provided in Clause 15 (Assignment and Sub-contracting), nothing in this
Agreement shall require that any Service be provided other than for use in, or
in connection with, the Recipient’s business and the Recipient Group Companies’
businesses. For the avoidance of doubt, nothing in this Clause 2.2 or in this
Agreement shall be deemed to restrict or otherwise limit the volume or quantity
of any Service, provided that certain changes in a Recipient’s requirements for
the volume or quantity of a Service may require the parties to negotiate in good
faith and use their commercially reasonable efforts to agree upon a price
adjustment to the Service Charges for such Service pursuant to Clause 15.3.

 

2.3          If for any reason FIGSL is unable to provide any FIGSL Service to
the GEIH Group pursuant to the terms of this Agreement, FIGSL shall provide to
the GEIH Group a substantially equivalent service (a “FIGSL Substitute Service”)
for not more than the Service Charge for the substituted FIGSL Service set forth
in Schedule 1, Part B and otherwise in accordance with the terms of this
Agreement, including the Standard for Services.

 

2.4          If for any reason GELS is unable to provide any GEIH Service to the
FIGSL Group pursuant to the terms of this Agreement, GELS shall provide to the
FIGSL Group a substantially equivalent service (a “GEIH Substitute Service”) for
not more than the Service Charge for the substituted GEIH Service set forth in
Schedule 1, Part A and otherwise in accordance with the terms of this Agreement,
including the Standard for Services.

 

2.5          The Services shall include:

 

2.5.1             such maintenance, support, error correction, training, updates
and enhancements normally and customarily provided by the Provider to its Group
Companies that receive such services; and

 

2.5.2             all functions, responsibilities, activities and tasks, and the
materials, documentation, resources, rights and licenses to be used, granted or
provided by the Provider that are not specifically described in this Agreement
as a part of the Services, but are incidental to, and would normally be
considered an inherent part of, or necessary subpart included

 

7

--------------------------------------------------------------------------------


 

within, the Services or are otherwise necessary for the Provider to provide, or
the Recipient or the Recipient Group Companies to receive, the Services.

 

2.6          In addition, a Recipient may request that the Provider provides a
custom modification to any Service. For the avoidance of doubt, to the extent
any custom modification constitutes Software and such Software and all the
Intellectual Property therein is owned by the Provider, the Provider hereby
assigns or agrees to cause the assignment of such Software and all Intellectual
Property therein to the relevant Recipient Group Company and the Recipient
hereby grants the Provider or agrees to cause the grant to the Provider of a
perpetual, worldwide, fully paid up, irrevocable, transferable, royalty-free,
non-exclusive licence, with the right to sub-licence, to use and modify such
Software.

 

2.7          This Agreement shall not assign any rights to Technology or
Intellectual Property between the parties other than as specifically set forth
herein.

 

2.8          If from time to time during the Term any party identifies a need
for additional services to be provided by or on behalf of a Provider, the
parties hereto agree to negotiate in good faith to provide such requested
services (provided that such services are of a type generally provided by the
relevant Provider at such time) and the applicable Service Charges, Service
Termination Date and other rights and obligations with respect thereto. To the
extent practicable, such additional services shall be provided on terms
substantially similar to those applicable to Services of similar types and in
all other respects be provided on terms consistent with those contained in this
Agreement.

 

2.9          Each party will, promptly following the date of this Agreement,
designate a services account manager (the “Services Manager”) who will be
directly responsible for coordinating and managing the delivery of the Services
and will have authority to act on that party’s behalf with respect to matters
relating to this Agreement.  The Services Managers will work with each other to
address any problems arising in connection with the Services and manage the
parties’ relationship under this Agreement.

 

2.10        The following provisions shall apply to the Services:

 

2.10.1          the Provider and Recipient shall comply and where appropriate
shall cause their Group Companies to comply with their own security guidelines
as in force from time to time which are applicable to the performance, access
and/or use of the Services and the Information Systems;

 

2.10.2          the parties hereto shall take commercially reasonable measures
to ensure that no Viruses or similar items are coded or introduced into the
Services or Information Systems.  If a Virus is found to have been introduced
into such Services or Information Systems, the parties hereto shall use their
commercially reasonable efforts to cooperate and to diligently work together to
eliminate the effects of the Virus; and

 

2.10.3          the Provider and Recipient shall exercise and where appropriate
shall cause their Group Companies to exercise reasonable care in providing,
accessing and using the Services to (i) prevent access to the Services by
unauthorised persons and (ii) not damage, disrupt or interrupt the Services.

 

8

--------------------------------------------------------------------------------


 

2.11        Any Software delivered by a Provider hereunder shall be delivered at
the election of the Provider either (i) with the assistance of the Provider,
through electronic transmission or downloaded by the Recipient from the GE
intranet or (ii) by installation by Provider on the relevant equipment with
retention by Provider of all tangible media on which such Software resides. 
Provider and Recipient acknowledge and agree that no tangible medium containing
such Software (including any enhancements, upgrades or updates) will be
transferred to Recipient at any time for any reason under the terms of this
Agreement, and that Provider will, at all times, retain possession and control
of any such tangible medium used or consumed by Provider in the performance of
this Agreement. Each party shall comply with all reasonable security measures
implemented by the other party in connection with the delivery of Software.

 

3              CONVERSION SERVICES

 

3.1          During the Term, FIGSL shall provide or cause to be provided, in
addition to the FIGSL Services, the following support for no extra charge except
for actual out-of-pocket costs and expenses approved in advance in writing by
the GEIH Services Manager:

 

3.1.1             FIGSL shall provide, or cause to be provided, current and
reasonably available historical data related to the FIGSL Services and
predecessor services thereto as reasonably required by GELS, in a manner and
within a time period as mutually agreed by the parties;

 

3.1.2             FIGSL shall make reasonably available or cause to be made
reasonably available to GELS the services of those employees, contractors and
consultants of the FIGSL Group whose assistance, expertise or presence is
necessary to assist GELS’ transition team in establishing a fully functioning
stand-alone environment in respect of the GEIH Group Companies’ businesses and
the timely assumption by GELS, or by a supplier of GELS, of the FIGSL Services;
and

 

3.1.3             with respect to any Software or other electronic content
(“Electronic Materials”) licensed to Genworth and its Affiliates under the Cross
License and used to provide a GEIH Service, GELS shall make available or deliver
to FIGSL a copy of such Software or Electronic Materials that are in existence
and current as of the Service Termination Date for such GEIH Service, including
any upgrades, updates and other modifications made to such Software and
Electronic Materials since the Closing Date.  Any upgrades, updates or other
modifications to Software and Electronic Materials made available or delivered
to the FIGSL Group pursuant to this Clause shall be deemed to be GE Intellectual
Property under the Cross License and licensed to Genworth and its Affiliates
pursuant to the terms of the Cross License, notwithstanding that such upgrades,
updates or other modifications (x) were not used, held for use or contemplated
to be used by Genworth and its Affiliates as of the Closing Date, (y) were not
Controlled by GE and its Affiliates as of the Closing Date or (z) may constitute
Improvements made after the Closing Date.

 

9

--------------------------------------------------------------------------------


 

3.2          During the Term, GELS shall provide or cause to be provided, in
addition to the GEIH Services, the following support for no extra charge except
for actual out-of-pocket costs and expenses approved in advance in writing by
the FIGSL Services Manager:

 

3.2.1             GELS shall provide, or cause to be provided current and
reasonably available historical data related to GEIH Services and predecessor
services thereto as reasonably required by FIGSL, in a manner and within a time
period as mutually agreed by the parties;

 

3.2.2             GELS shall make reasonably available or cause to be made
reasonably available to FIGSL the services of those employees, contractors and
consultants of the GEIH Group whose assistance, expertise or presence is
necessary to assist FIGSL’s transition team in establishing a fully functioning
stand-alone environment in respect of the FIGSL Group Companies’ businesses and
the timely assumption by FIGSL, or by a supplier of FIGSL, of the GEIH Services
and

 

3.2.3             with respect to any Software or other Electronic Materials
licensed to GE and its Affiliates under the Cross License and used to provide a
FIGSL Service, FIGSL shall make available or deliver to GELS a copy of such
Software or Electronic Materials that are in existence and current as of the
Service Termination Date for such FIGSL Service, including any upgrades, updates
and other modifications made to such Software and Electronic Materials since the
Closing Date.  Any upgrades, updates or other modifications to Software and
Electronic Materials made available or delivered to the GEIH Group pursuant to
this Clause shall be deemed to be Genworth Intellectual Property under the Cross
License and licensed to GE and its Affiliates pursuant to the terms of the Cross
License, notwithstanding that such upgrades, updates or other modifications (x)
were not used, held for use or contemplated to be used by GE and its Affiliates
as of the Closing Date, (y) were not Controlled by Genworth and its Affiliates
as of the Closing Date or (z) may constitute Improvements made after the Closing
Date.

 

3.3          The parties acknowledge and agree that in connection with the
implementation, provision, receipt and transition of the Services, the parties
will incur certain non-recurring out-of-pocket conversion costs and expenses
(“Conversion Costs”):

 

3.3.1             GEIH Services Conversion Costs

 

Following the termination of a GEIH Service, the GEIH Group shall either
reimburse FIGSL for all actual Conversion Costs incurred by FIGSL in respect of
such GEIH Service or, after consultation with FIGSL, pay such Conversion Costs
directly on an as incurred basis, in either case regardless of whether FIGSL
replaces the GEIH Service with the same application, system, vendor or other
means of effecting the GEIH Service provided however that the GEIH Group’s
payment and reimbursement obligations under this Clause 3.3.1 and GE’s payment
and reimbursement obligations under Section 2.01(f) of the Global Transition
Services Agreement shall not in the aggregate exceed the Total Conversion Cost
Amount.  For the

 

10

--------------------------------------------------------------------------------


 

purposes of this Clause, the “Total Conversion Cost Amount” means US$29.6
million, which amount represents the parties’ agreed-upon good faith estimate of
(i) the anticipated Conversion Costs with respect to the transition of the GEIH
Services pursuant to the terms of this Agreement and (ii) the anticipated,
non-recurring, out-of-pocket conversion costs with respect to the transition of
the GE Services (as such term is defined in the Global Transition Services
Agreement) pursuant to the terms of the Global Transition Services Agreement.

 

3.3.2             FIGSL Services Conversion Costs

 

The GEIH Group shall be solely responsible without limitation for paying any
Conversion Costs in respect of the FIGSL Services and any such Conversion Costs
or related costs shall not be included in the Total Conversion Cost Amount.

 

3.4          Prior to GELS’ payment of or reimbursement for Conversion Costs
pursuant to Clause 3.3 above, FIGSL shall provide GELS with an invoice
accompanied by reasonably detailed data and documentation sufficient to evidence
the Conversion Costs for which FIGSL is seeking payment or reimbursement.  Upon
receipt of such invoice and data and documentation, GELS shall, except as
otherwise provided in Clause 3.3, either pay the amount of such invoice directly
in accordance with the vendors’ or suppliers’ payment terms relating to that
invoice, where such terms have been previously agreed by GELS or reimburse FIGSL
for its payment of the invoice within 30 days of the date of GELS’ receipt of
such invoice and request for reimbursement from FIGSL.  If GELS in good faith
disputes the invoiced amount, then the parties shall work together to resolve
such dispute.  If the parties are unable to resolve such dispute within 30 days,
the dispute shall be resolved pursuant to Clause 25 (Applicable Law and Dispute
Resolution). The parties acknowledge and agree that no prior approval shall be
required from the GEIH Group or GELS in order for FIGSL to seek any
reimbursement pursuant to Clause 3.3 and this Clause..

 

4              OTHER ARRANGEMENTS/ADDITIONAL AGREEMENTS/CONSENTS

 

4.1          During the period beginning on the date hereof and ending on the
Trigger Date, the FIGSL Group is or may become a party to certain corporate
purchasing contracts, master services agreements, vendor contracts, software and
other Intellectual Property licenses or similar agreements unrelated to the
FIGSL Services (the “FIGSL Vendor Agreements”) under which (or under open work
orders thereunder) the GEIH Group purchases goods or services, licenses rights
to use Intellectual Property and realises certain other benefits and rights. 
The parties hereby agree that the GEIH Group shall continue to retain the right
to purchase goods or services and continue to realise such other benefits and
rights under each FIGSL Vendor Agreement to the extent allowed by such FIGSL
Vendor Agreement until the expiration or termination of such FIGSL Vendor
Agreement for any reason.  Additionally, for so long as the purchasing or other
rights remain in full force and effect under a FIGSL Vendor Agreement and the
GEIH Group continues to exercise its purchasing or other rights and benefits
under such FIGSL Vendor Agreement and for a period of six months thereafter,
FIGSL shall use its commercially reasonable efforts, upon the written request of
GELS, to assist the GEIH Group in obtaining a purchasing contract, master
services agreement,

 

11

--------------------------------------------------------------------------------


 

vendor contract or similar agreement directly with the third party provider that
is a party to the FIGSL Vendor Agreement.

 

4.2          During the period beginning on the date hereof and ending on the
Trigger Date, the GEIH Group is or may become a party to certain corporate
purchasing contracts, master services agreements, vendor contracts, software and
other Intellectual Property licenses or similar agreements unrelated to the GEIH
Services (the “GEIH Vendor Agreements”) under which (or under open work orders
thereunder) the FIGSL Group purchases goods or services, licenses rights to use
Intellectual Property and realises certain other benefits and rights.  The
parties hereby agree that the FIGSL Group shall continue to retain the right to
purchase goods or services and continue to realise such other benefits and
rights under each GEIH Vendor Agreement  to the extent allowed by such GEIH
Vendor Agreement until the expiration or termination of such GEIH Vendor
Agreement for any reason.  Additionally, for so long as the purchasing or other
rights remain in full force and effect under a GEIH Vendor Agreement and the
FIGSL Group continues to exercise its purchasing or other rights and benefits
under such GEIH Vendor Agreement and for a period of six months thereafter, GELS
shall use its commercially reasonable efforts, upon the written request of
FIGSL, to assist the FIGSL Group in obtaining a purchasing contract, master
services agreement, vendor contract or similar agreement directly with the third
party provider that is a party to the GEIH Vendor Agreement.

 

4.3          Prior to the Trigger Date, each party shall continue to have access
to the other party’s Information Systems.  On and after the Trigger Date, a
party shall not have access to all or any part of the other party’s Information
Systems, except to the extent necessary for that party to provide and receive
Services (subject to that party complying with all reasonable security measures
implemented by the other party as deemed necessary by that other party to
protect its Information Systems, provided that the first party shall have had a
commercially reasonable period of time in which to comply with such security
measures).

 

4.4          Each party will allow the other party and its Representatives
reasonable access to its facilities as necessary for the performance of the
Services.

 

4.5          The parties acknowledge and agree that certain software and other
licences, consents, approvals, notices, registrations, recordings, filings and
other actions need to be obtained in order to allow the Services to be provided
(collectively, “Consents”).  The GEIH Group shall, after consultation with
FIGSL, either directly pay the out-of-pocket costs of obtaining, performing or
satisfying such Consents (the “Consents Costs”) or, after any Consent is
obtained, satisfied or performed, reimburse FIGSL for all actual Consents Costs
incurred by FIGSL in connection with obtaining, performing or satisfying such
Consents, provided however that the GEIH Group’s payment and reimbursement
obligations in respect of the Consents Costs under this Clause and Clause 4.7.4
and GE’s payment and reimbursement obligations under Section 4.04(a) of the
Global Transition Services Agreement shall not in the aggregate exceed the Total
Consents Cost Amount.  For the purposes of this Clause, the “Total Consents Cost
Amount” means US$11 million which amount represents the parties’ agreed-upon
good faith estimate of the anticipated out-of-pocket costs with respect to
obtaining, performing or otherwise satisfying (i) the Consents pursuant to the
terms of this Agreement and (ii) the Consents (as such term is defined in the
Global Transition Services Agreement) pursuant to the terms of the Global
Transition

 

12

--------------------------------------------------------------------------------


 

Services Agreement.  The GEIH Group shall be solely responsible for paying any
costs or fees in connection with any Consents with respect to the FIGSL Services
and any such costs or fees shall not be included in the Total Consents Cost
Amount.

 

4.6          Prior to receiving any reimbursement pursuant to Clause 4.5 above,
FIGSL shall provide GELS with an invoice accompanied by reasonably detailed data
and documentation sufficient to evidence the Consents Costs for which FIGSL is
seeking reimbursement.  Upon receipt of such invoice and data and documentation,
GELS shall, except as otherwise provided in Clause 4.5, pay the amount of such
invoice to FIGSL within 30 days of the date of receipt of such invoice.  If GELS
in good faith disputes the invoiced amount, then the parties shall work together
to resolve such dispute.  If the parties are unable to resolve such dispute
within 30 days, the dispute shall be resolved pursuant to Clause 25 (Applicable
Law and Dispute Resolution).  The parties acknowledge and agree that no prior
approval shall be required from the GEIH Group or GELS in order for FIGSL to
seek any reimbursement pursuant to Clause 4.5 and this Clause.

 

4.7          The parties agree that the leases and sub-leases listed in Part C
of Schedule 1 shall have been assigned to or granted by the appropriate party by
the Commencement Date, subject to obtaining any necessary third party consents
or approvals.  A party to whom a lease or sub-lease is to be assigned or granted
agrees to accept such assignment or grant.  To the extent that any such leases
or sub-leases shall not have been granted or assigned by the Commencement Date:

 

4.7.1             notwithstanding Section 2.4.(a) of the Master Agreement, the 
leases in respect of (a) Radcliffe House, Keynes House and Pease House Old
Charlton Road Priory Park Hitchin; (b) 25 Car Parking Spaces at Priory Park
Hitchin; and (c) 88 Car Parking Spaces in the Woodlands Car Park at Hitchin
Conference & Banqueting Centre Hitchin each dated 8 April 2002 and made between
(1) GE Pensions Limited (2) GE Insurance Holdings Limited (3) FIGSL shall not
terminate with effect from the Closing Date but shall continue in full force and
effect and shall be assigned to GELS in accordance with this Clause 4.7;

 

4.7.2             the parties agree to work together in good faith to effect the
assignment or grant (as appropriate) of any such leases or subleases;

 

4.7.3             to the extent that any assignment or grant of such leases and
sub-leases is subject to or conditional upon any third party consents or
approvals, the parties shall use their commercially reasonable endeavours to
obtain such consents and approvals;

 

4.7.4             subject to Clause 4.5, GELS agrees that it shall pay or
reimburse FIGSL for any third party costs payable by FIGSL in relation to the
assignment or grant of the leases and sub-leases listed in Part C of Schedule 1;

 

4.7.5             FIGSL agrees to hold the leases or sub-leases which are to be
assigned to GELS for the use and benefit of GELS and GELS shall pay or reimburse
FIGSL for all amounts paid or incurred in connection with such leases and
sub-leases. In addition, FIGSL shall, insofar as reasonably possible and to the
extent permitted by applicable law, treat such leases and sub-leases in

 

13

--------------------------------------------------------------------------------


 

the ordinary course of business in accordance with past practice and take such
other actions as may be reasonably requested by GELS in order to place GELS in
the same position as if the relevant leases and sub-leases had been assigned as
at the Commencement Date and so that all the benefits and burdens relating to
such leases and sub-leases, including possession, use, risk of loss, potential
for gain, and dominion, control and command over such leases and sub-leases, is
to inure to GELS from and after the Commencement Date.

 

4.7.6             FIGSL shall not be obligated to expend any money in connection
with any leases or sub-leases listed on Part C to Schedule 1 which are to be
retained by it pending their assignment to GELS unless the necessary funds are
advanced (or otherwise made available) by GELS, other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees, all of
which shall be promptly reimbursed by GELS.

 

4.8          The parties acknowledge that it is anticipated that the Transfer
Regulations will operate to transfer the contracts of employment of all
employees of FIGSL who work primarily for or primarily in support of the members
of the GEIH Group (other than Financial Insurance Company Limited, FACL,
Consolidated Insurance Group Limited, GE Financial Assurance, Compania de
Seguros y Reaseguros de Vida S.A. and GE Financial Insurance, Compania de
Seguros y Reaseguros S.A.), other than those employees who provide support to
such members of the GEIH Group solely by virtue of FIGSL’s obligations
hereunder, to GELS on the Closing Date.  In the event any such employees shall
not have been transferred to GELS on the Closing Date:

 

4.8.1             the parties agree to work together in good faith to effect the
transfers of any such employees to GELS;

 

4.8.2             GELS agrees that it shall reimburse FIGSL for all costs
incurred in continuing to employ such employees for the period between the
Closing Date and the transfer of such employees to GELS taking effect (the
“Interim Period”), having reference to such employees’ existing contracts of
employment and FIGSL’s past practice;

 

4.8.3             GELS agrees that it shall reimburse FIGSL in respect of all
liabilities incurred during the Interim Period as a result of continuing to
employ such employees for the Interim Period, including any liabilities arising
out of any unfair or constructive dismissal claims brought by such employees
against FIGSL; and

 

4.8.4             GELS agrees to reimburse FIGSL for any costs and liabilities
FIGSL incurs if FIGSL makes such employees redundant during the Interim Period,
subject to FIGSL having consulted GELS prior to making any such redundancies.

 

FIGSL agrees that it shall at all times act reasonably and in good faith in
relation to the transfer of the relevant employees to GELS and the recovery of
costs and liabilities in respect of employees who shall not have been
transferred to GELS on the Closing Date, including without limitation the costs
and liabilities of making such employees redundant, from GELS.

 

14

--------------------------------------------------------------------------------


 

4.9          The parties intend that any supplier contracts which need to be
transferred from the GEIH Group to FIGSL or from the FIGSL Group to GELS to
allow the Services to be provided or to enable the provision by GELS and FIGSL
of services to their respective Group Companies shall have been transferred by
the Commencement Date.  To the extent that any such contracts shall not have
been transferred by the Commencement Date, the parties agree to work together in
good faith to effect the transfers of any such contracts.

 

4.10        The parties intend that any Intellectual Property which needs to be
transferred from the GEIH Group to FIGSL or from the FIGSL Group to GELS to
allow the Services to be provided or to enable the provision of GELS and FIGSL
of services to their respective Group Companies shall have been transferred by
the Commencement Date.  To the extent that any such Intellectual Property shall
not have been transferred by the Commencement Date, the parties agree to work
together in good faith to effect the transfers of any such Intellectual
Property.

 

4.11        With effect from the date on which the UK Scheme is approved in
respect of substantially the whole of the business of FACL (as calculated by
reference to the number of jurisdictions in which approval of the UK Scheme is
obtained) (the “UK Scheme Effective Date”), GELS shall procure that FACL shall
grant to Financial New Life Company Limited a sole licence to use the name
“Financial Assurance Company Limited” and all and any derivatives thereof as a
trading or business name in those jurisdictions in which approval of the UK
Scheme has been obtained (the “FACL Name Licence”). Each party agrees and
acknowledges that the FACL Name Licence is to be granted on an “as is” basis,
with all faults and without warranty of any kind, and that the GEIH Group does
not make and specifically disclaims any representations, warranties, express or
implied in respect of the FACL Name Licence.  FIGSL assumes for itself and on
behalf of the FIGSL Group all risk and liability resulting from Financial New
Life Company Limited’s use of the FACL Name Licence. FACL shall continue to be
registered with the name “Financial Assurance Company Limited” and shall be
entitled to use such name and its derivatives only:

 

4.11.1          in those jurisdictions in which approval of the UK Scheme is not
obtained on the UK Scheme Effective Date; or

 

4.11.2          as required by law.

 

4.12        Following the UK Scheme Effective Date, in the event the UK Scheme
is approved in any other jurisdiction GELS shall promptly at FIGSL’s request
procure that FACL extends the FACL Name Licence to such jurisdiction.  Following
the extension of the FACL Name Licence to any other jurisdiction FACL shall
cease to use the name “Financial Assurance Company Limited” and all and any
derivatives thereof in such jurisdiction, save as required by law.

 

4.13        Upon the UK Scheme being approved in all relevant jurisdictions,
GELS shall procure that:

 

4.13.1          FACL shall immediately transfer to Financial New Life Company
Limited all rights it owns in the name “Financial Assurance Company Limited” and
all and any of the derivatives thereof;

 

15

--------------------------------------------------------------------------------


 

4.13.2          FACL is reregistered under a different name; and,

 

4.13.3          save as required by law, FACL shall cease to use the name and
all and any derivatives thereof in all jurisdictions.

 

5              THE PROVIDER’S RESPONSIBILITIES

 

5.1          The Provider shall act on behalf of the Recipient Group Companies
but in respect of each Recipient Group Company, only to the extent of the
authority given from time to time by such Recipient Group Company.  A Recipient
Group Company may vary its instructions to the Provider at any time.

 

5.2          The Provider shall comply with all reasonable security requirements
of the Recipient Group Companies and shall procure that all of its employees,
agents and sub-contractors shall likewise comply with such requirements.

 

5.3          The Provider shall notify the Recipient Group Companies of any
special health and safety hazards of which it is aware (after making all
reasonable enquiries) and which may be involved in performing the Services. The
Provider shall further notify the Recipient Group Companies in advance of the
Commencement Date of any information or requirements affecting the Recipient
Group Companies under any legislation concerning health and safety at work.

 

6              CHARGES

 

6.1          In consideration of the Provider providing the Services to the
Recipient and its Group Companies, the Recipient shall pay to the Provider the
Service Charges.

 

6.2          In addition, in connection with the performance of the Services,
the Provider may incur certain out-of-pocket costs (“Other Costs”), which shall,
without duplication, either be paid directly by the Recipient or reimbursed to
the Provider by the Recipient; provided that any Other Costs shall only be
payable by the Recipient if such Other Costs have been authorised by the
relevant Services Manager prior to having been incurred by the Provider and
subject to receipt by the Recipient of data and other documentation reasonably
required to support the calculation of amounts due to the Provider as a result
of such Other Costs.

 

6.3          The parties acknowledge that the Service Charges reflect charges
for such maintenance, support, error correction, training, updates and
enhancements as shall be provided by the Provider pursuant to Clause 2.5.

 

6.4          If the Recipient requests that the Provider provide a custom
modification in connection with any Service pursuant to Clause 2.6, the
Recipient shall be responsible for the cost of such custom modification.

 

7              TERMS OF PAYMENT

 

7.1          The Provider shall deliver an invoice to the Recipient on a
quarterly basis (or at such other frequency as is consistent with the basis on
which the Service Charges are determined and, if applicable, charged to
Affiliates of the Provider) in arrears for the Service Charges and any Other
Costs in respect of all Services provided to and Other Costs incurred in respect
of the Recipient and its Group during that quarter.

 

16

--------------------------------------------------------------------------------


 

7.2          The Recipient shall pay such invoice in full to the Provider in UK
sterling or in Euros, as appropriate, according to the terms of the invoice,
within seventy-five (75) days of the date of such invoice in cleared funds to
the bank nominated by the Provider.

 

7.3          If the Recipient fails to pay any amount due to the Provider under
this Agreement (excluding any amount contested in good faith) by the due date
for payment, the Recipient shall pay to the Provider, in addition to the amount
due, interest on such amount at the rate of 2% per annum over Barclays Bank
plc’s base rate from time to time from the date the payment was due until the
payment is made in full, both before and after any judgment.

 

7.4          As soon as practicable after receipt by the Provider of any
reasonable written request from the Recipient, the Provider shall provide the
Recipient with data and documentation supporting the calculation of any amount
due to the Provider under this Agreement the subject of the request for the
purpose of verifying the accuracy of such calculation. If after reviewing such
data and documentation the Recipient disputes the calculation of any amount due
to the Provider then the dispute shall be resolved pursuant to Clause 25
(Applicable Law and Dispute Resolution).

 

7.5          All sums due under this Agreement are exclusive of VAT which shall
where applicable be paid by the appropriate Recipient.

 

7.6          The Provider shall be responsible for the payment of all invoices
due to third party suppliers in respect of Goods, equipment or services supplied
in connection with the Services.

 

7.7          The Recipient shall pay the full amount of costs and disbursements
including Other Costs incurred under this Agreement, and shall not set-off,
counterclaim or otherwise withhold any other amount owed to the Provider on
account of any obligation owed by the Provider to the Recipient.

 

8              COMPLIANCE WITH LAWS AND STANDARD FOR SERVICES

 

8.1          Each Provider will perform the Services in compliance with all
applicable laws, enactments, orders, regulations, standards and other similar
instruments and all other applicable provisions hereof and will obtain and
maintain in force for the Term all licences, permissions, authorisations,
consents and permits required to comply with all laws, enactments, orders,
standards and regulations relevant to the performance of the Services under this
Clause including for the avoidance of doubt the rules of any regulatory
authority (whether the FSA or any other regulator) to the extent they apply to
the provision of the Services hereunder.

 

8.2          Except as otherwise provided in this Agreement (including the
Schedule hereto), the Provider agrees to perform the Services such that the
nature, quality, standard of care and the service levels at which such Services
are performed are no less than the nature, quality, standard of care and service
levels at which the substantially same services were previously performed by or
on behalf of the Provider or its predecessors, if applicable, prior to the
Commencement Date (the “Standard for Services”).

 

17

--------------------------------------------------------------------------------


 

8.3          The parties shall co-operate with each other and use their good
faith commercially reasonable efforts to effect the efficient, timely and
seamless provision and receipt of the Services.

 

9              WARRANTIES

 

9.1          All of the warranties specified in this Clause 9 are without
prejudice to any other warranties expressed in this Agreement. Each such
warranty shall be construed as a separate warranty and shall not be limited or
restricted by reference, or inference from, the terms of any other warranty or
any other term.

 

9.2          Each Provider hereby acknowledges and agrees that compliance by it
with each such warranty shall not relieve it of any of its other obligations
under this Agreement.

 

9.3          Each Provider warrants that, in the event that it delivers any
Goods, as at the date of delivery of any Goods:

 

9.3.1             subject to any valid retention of title to the Goods by a
third party, it has good title to the Goods and such title is free of all liens,
charges and encumbrances; and

 

9.3.2             the Goods are of satisfactory quality, conform with the
manufacturer’s specifications and are free from defects in design, manufacture,
use of or materials for a period of twelve (12) months from the date of
delivery;

 

and in the event this is discovered not to be the case during such twelve (12)
month period, without prejudice to any other right or remedy which the Recipient
may have, the Provider shall, at the Recipient’s option, replace or repair the
Goods free of charge For the avoidance of doubt, the costs to the Provider of
replacing or repairing the Goods shall be subject to and count towards the
overall cap on that Provider’s liability under this Agreement contained in
Clause 13.2.

 

9.4          Each Provider further warrants that:

 

9.4.1             it has taken all requisite corporate and other action to
approve the execution, delivery and performance of the Agreement, and agrees to
produce to the Recipient evidence of such action upon reasonable request; and

 

9.4.2             it will not breach any rights (including but not limited to
rights relating to Intellectual Property) or commit, or involve the Recipient in
the commission of, any tort by entering into this Agreement and that this
Agreement will constitute valid and legally binding obligations on the Provider
in accordance with its terms when executed by such Provider.

 

10           CONTRAT DE GROUPEMENT DE FAIT

 

In view of the tax benefits enjoyed by RD Plus S.A., Vie Plus S.A. and Assocred
S.A. (all such companies being either a FIGSL Group Company or a GEIH Group
Company, and being together the “Groupement de Fait Parties”) pursuant to the
Contrat de Groupement de Fait and their wish to preserve such tax benefits and
for equivalent tax benefits to be obtained in respect of the Services to be
provided as

 

18

--------------------------------------------------------------------------------


 

between the Groupement de Fait Parties pursuant to this Agreement, the parties
hereto agree that the provisions of the Contrat de Groupement de Fait shall
continue to apply so far as is possible as between the Groupement de Fait
Parties to the extent necessary to preserve the tax benefits currently enjoyed
by the Groupement de Fait Parties and to obtain equivalent tax benefits in
respect of Services provided as between the Groupement de Fait Parties pursuant
to this Agreement, provided however that in the event of any inconsistency
between any of the provisions of this Agreement and the Contrat de Groupement de
Fait, the provisions of this Agreement shall prevail as between the parties and
the Groupement de Fait parties in respect of the matters dealt with hereunder.

 

11           RECORDS AND AUDIT

 

11.1        The Provider shall maintain proper records (“Records”) in connection
with all Services provided by it under this Agreement.  The Provider shall allow
the Recipient, its employees, independent consultants, duly authorised agents,
regulators and any other third parties notified by the Recipient to the Provider
(to which notified parties the Provider does not reasonably object) to inspect
and take copies of or extracts from such Records at all reasonable times (i)  in
connection with audits carried out pursuant to this Clause 11 to the extent
reasonably necessary for the purpose of verifying the proper performance by the
Provider of its obligations hereunder and the amounts due to the Provider
hereunder or (ii) in connection with any agreements entered into by the
Recipient pursuant to which the Recipient has agreed to provide information to
the third party.  The Provider shall afford the Recipient’s employees,
independent consultants, authorised agents, regulators and the third parties
notified by the Recipient to the Provider (to which notified parties the
Provider does not reasonably object) reasonable access to all other relevant
information, reports, documents, records, payments to suppliers, wage slips
(whether in human or machine readable form) and data.  All confidential
information of the Provider made available to the Recipient’s employees,
independent consultants, authorised agents and regulators under this Clause 11
shall be treated in accordance with Clause 16 (Confidentiality).

 

11.2        The Recipient reserves the right to conduct periodic audits to
verify the Provider’s proper performance of the Services and the cost
effectiveness and efficiency thereof.  Such audits may be carried out by the
Recipient’s employees, independent consultants, duly authorised agents and
regulators and shall be carried out at the Recipient’s expense.  The Provider
hereby grants the Recipient, its employees, independent consultants, duly
authorised agents and regulators a right of access to such of its records,
employees and premises as the Recipient may reasonably request for the purposes
of conducting such audits.  The Provider shall make available such facilities
and give such assistance as the Recipient may reasonably request in connection
with the carrying out of any such audit.

 

11.3        Where an audit is to be carried out pursuant to this Clause 11, the
audit shall be conducted with reasonable notice and shall be subject to the
consent of the relevant Provider, which shall not be unreasonably withheld or
delayed.

 

11.4        If as a result of an audit carried out pursuant to this Clause 11 a
Recipient is unable to verify Service Charges previously demanded by its
Provider and paid by that Recipient, the Recipient shall have the right to
receive a refund of or proportionate reduction in the Service Charges for any
such amount that cannot be verified.  In the

 

19

--------------------------------------------------------------------------------


 

event that a Recipient is entitled to such a refund or reduction following an
audit carried out pursuant to this Clause 11, that Recipient may request, and
the Provider shall be obliged to pay, a reasonable proportion of the cost of
carrying out the audit, bearing in mind the amount of refund or reduction to
which the Recipient is entitled.

 

12           INTELLECTUAL PROPERTY

 

12.1        The Recipient shall be the owner of and has title to all property
and Intellectual Property in any data, procedures, documentation or materials
provided to the Provider hereunder by the Recipient or prepared or maintained by
the Provider on behalf of the Recipient in connection with the provision of the
Services.  The Provider hereby agrees from time to time to execute such
documents and do such further acts or things as may be necessary to vest title
to such Intellectual Property in the Recipient.  The Recipient shall be
entitled, at its sole cost and expense, to inspect and make copies of any such
data, documentation and materials during normal office hours upon reasonable
advance notice to the Provider.  All such materials or documentation must be
returned in good order and condition at the sole cost and expense of the
Provider on request or on termination of this Agreement in a mutually agreed
upon format and shall not be copied or used for any other purpose other than for
carrying out the Services pursuant to this Agreement provided that the Provider
shall be entitled, at its sole cost and expense, to retain one copy of all such
data, documentation and materials for archiving purposes and for the purposes of
responding to any dispute which may arise in connection with the Services.

 

12.2        Each Provider represents and warrants that:

 

12.2.1             save for the Consents, it has all necessary rights,
authorisations and licences to provide the Services;

 

12.2.2             it has the authority to grant the rights to be granted to the
Recipient hereunder;

 

12.2.3             neither the supply to the Recipient of the Services (or any
Goods where relevant) or any part thereof nor the use by the Recipient of the
Services (or any Goods) or any part thereof shall in any way constitute an
infringement or other violation of any Intellectual Property of any third party;
and

 

12.2.4             it owns or has obtained valid licences for all Intellectual
Property which are necessary to the performance of any of its obligations
hereunder.

 

13           LIMITATION OF LIABILITY AND INDEMNITIES

 

13.1        Save as provided in Clauses 13.2 and 13.4, and subject to Clause
13.8, no Provider or its Affiliates or any of their respective directors,
officers or employees or any of the heirs, executors, successors and or assigns
of any of the foregoing (each, a “Provider Indemnified Party”) shall have any
liability in contract, tort or otherwise to the Recipient or its Affiliates or
Representatives for or in connection with any Services rendered or to be
rendered by any Provider Indemnified Party pursuant to this Agreement, (ii) the
transactions contemplated by this Agreement or (iii) any Provider Indemnified
Party’s actions or inactions in connection with any such Services or

 

20

--------------------------------------------------------------------------------


 

transactions. For the avoidance of doubt this Clause shall not preclude a
Recipient from exercising any remedies expressly provided elsewhere in this
Agreement.

 

13.2        Each Provider shall indemnify, defend and hold harmless each
relevant Recipient and each of its subsidiaries and each of their respective
directors, officers and employees, and each of the heirs, executors, successors
and assigns of any of the foregoing (each a “Recipient Indemnified Party”), from
and against any and all liabilities of the Recipient Indemnified Parties
relating to, arising out of, or resulting from:

 

(i)            the gross negligence or wilful misconduct of a Provider
Indemnified Party in connection with the Provider Indemnified Party’s provision
of the Services;

 

(ii)           the improper use or disclosure of information of, or regarding, a
customer or potential customer of a Recipient Indemnified Party in connection
with the Provider Indemnified Party’s provision of the Services; or

 

(iii)         any violation of applicable law or regulation by a Provider
Indemnified Party in connection with the Provider Indemnified Party’s provision
of the Services including without limitation any breach of the FSA’s rules or
any other regulator’s rules, save where the Provider Indemnified Party was
acting in compliance with the Recipient Indemnified Party’s express
instructions,

 

provided that, subject to Clause 13.8, (a) the aggregate liability of FIGSL as a
Provider pursuant to this Clause shall in no event exceed £5 million and (b) the
aggregate liability of GELS as a Provider pursuant to this Clause shall not
exceed £5 million.

 

13.3        Each Recipient shall indemnify, defend and hold harmless each
relevant Provider Indemnified Party from and against any and all liabilities of
the Provider Indemnified Parties relating to, arising out of, or resulting from
the provision of the Services by any Provider or any of its subsidiaries
(including without limitation any liabilities arising out of any violation of
applicable law or regulation or any breach of the FSA’s rules or any other
regulator’s rules by a Recipient Indemnified Party in connection with the
Services) except for (A) any liabilities that result from a Provider Indemnified
Party’s negligence in connection with the provision of the Services, (B) any
liabilities that result from a Provider Indemnified Party’s breach of this
Agreement or (C) any liabilities for which the Provider is required to indemnify
a Recipient Indemnified Party pursuant to Clause 13.2.  For the avoidance of
doubt, a Recipient’s liability under this Clause 13.3 shall be unlimited save as
provided in Clause 13.5.

 

13.4        In addition, save as provided in Clause 4.8, the parties agree they
shall share equally any liability incurred by a party or any of its Group
Companies in connection with any claim brought against a party or any of its
Group Companies pursuant to the Transfer Regulations by any employee of either
party or any of the parties’ Group Companies in connection with the termination
of any Service under this Agreement or of the Agreement as a whole (an “Employee
Claim”). Each party shall indemnify the other party and each of the other
party’s Group Companies against fifty per cent. (50%) of all expenses, damages,
compensation, fines and other liabilities including reasonable legal costs
arising out of or in connection with any Employee Claim.

 

21

--------------------------------------------------------------------------------


 

13.5        FIGSL shall, and shall cause its Affiliates to, indemnify defend and
hold harmless on an After-Tax Basis GELS and each of its respective directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “GEIH Indemnified Parties”), from and
against any and all liabilities of the GELS Indemnified Parties relating to,
arising out of or resulting from FIGSL or any of its Affiliates purchasing goods
or services, licensing rights to use Intellectual Property or otherwise
realizing benefits and rights under any GEIH Vendor Agreements.

 

13.6        GELS shall, and shall cause its Affiliates to, indemnify, defend and
hold harmless on an After-Tax Basis FIGSL and each of its respective directors,
officers and employees, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “FIGSL Indemnified Parties”), from
and against any and all liabilities of the FIGSL Indemnified Parties relating
to, arising out of or resulting from GELS or any of its Affiliates purchasing
goods or services, licensing rights to use Intellectual Property or otherwise
realizing benefits and rights under any FIGSL Vendor Agreements.

 

13.7        Subject to Clause 13.8 but notwithstanding any other provision
contained in this Agreement, neither party shall be liable to the other for any
special, indirect, punitive, incidental or consequential losses, damages or
expenses of the other, including, without limitation, loss of profits, arising
from any claim relating to breach of this Agreement or otherwise relating to any
of the Services provided hereunder save that the limitations contained in this
Clause 13.5 shall not apply to:

 

13.7.1          damages awarded to a third party pursuant to a third party claim
for which a Provider is required to indemnify, defend and hold harmless any
Recipient Indemnified Party under Clause 13.2;

 

13.7.2          damages awarded to a third party pursuant to a third party claim
for which a Recipient is required to indemnify, defend and hold harmless any
Provider Indemnified Party under Clause 13.3;

 

13.7.3          damages awarded to a third party pursuant to a third party claim
for which FIGSL or any of its Affiliates is required to indemnify, defend and
hold harmless any GEIH Indemnified Party under Clause 13.5; or

 

13.7.4          damages awarded to a third party pursuant to a third party claim
for which GELS or any of its Affiliates is required to indemnify, defend and
hold harmless any FIGSL Indemnified Party under Clause 13.6.

 

13.8        Nothing in this Agreement shall exclude or limit the liability of a
party in respect of:

 

13.8.1          death or personal injury caused by the negligent or malicious
acts or omissions of such party;

 

13.8.2          fraud;

 

13.8.3          the indemnities in respect of Employee Claims contained in
Clause 13.4; or

 

13.8.4          GELS’ payment obligations in respect of employees under Clause
4.8.

 

22

--------------------------------------------------------------------------------


 

13.9        Nothing in this Clause 13 shall be deemed to eliminate or limit in
any respect GELS or FIGSL’s express payment and reimbursement obligations under
this Agreement.

 

14           CONDUCT OF CLAIMS

 

14.1        If a party entitled to indemnification under Clause 13 (the
“Indemnified Party”) becomes aware of a matter which may give rise to a claim by
a third party in respect of which the other party (the “Indemnifying Party”) may
be required to indemnify the Indemnified Party (a “Relevant Claim”) or any
proceedings shall be instituted against the Indemnified Party which may give
rise to a Relevant Claim, the Indemnified Party shall give notice thereof in
writing to the Indemnifying Party within 20 days of becoming aware of such
Relevant Claim or such proceedings, stating in reasonable detail the nature of
the matter on a without prejudice basis, if practicable and the amount claimed.
Notwithstanding the foregoing, the failure of any Indemnified Party to give
notice pursuant to this Clause 14.1 shall not relieve the Indemnifying Party of
its obligations under Clause 13.

 

14.2        The Indemnifying Party shall have the option, at its own expense and
subject to the Indemnified Party being indemnified by the Indemnifying Party
against all costs and liabilities incurred by the Indemnified Party in relation
thereto, to assume the defence of a Relevant Claim, including the instruction of
legal advisers reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others which the Indemnifying Party may designate in
such proceedings and the Indemnifying Party shall pay the fees and disbursements
of such legal advisers related to such proceedings. Within 30 days of the
receipt of notice from the Indemnified Party pursuant to Clause 14.1 (or sooner,
if the nature of the Relevant Claim requires), the Indemnifying Party shall
notify the Indemnified Party whether it chooses to assume the defence of the
Relevant Claim, which notice shall specify any reservations or exceptions.

 

14.3        If the Indemnifying Party exercises the option referred to in Clause
14.2:

 

14.3.1          the Indemnified Party shall provide to the Indemnifying Party
and its advisers reasonable access to its personnel and to its premises, assets
and documents and records in its possession or under its control, and give the
Indemnifying Party any information and assistance as it shall reasonably
request, and the Indemnifying Party may, at its cost, take copies of such
documents and records as it reasonably requires;

 

14.3.2          the Indemnified Party shall take any action and institute any
proceedings, to enable the Indemnifying Party to dispute, resist, appeal,
compromise, defend, remedy or mitigate the Relevant Claim or enforce against
another person the Indemnified Party’s rights in relation to the Relevant Claim;

 

14.3.3          the Indemnifying Party shall, if so required by the Indemnified
Party, maintain consultation with the Indemnified Party on all aspects of such
proceedings and shall provide the Indemnified Party with all information
reasonably requested by it in relation to such proceedings; and

 

23

--------------------------------------------------------------------------------


 

14.3.4          the Indemnified Party shall have the right to retain its own
legal advisers, but the fees and expenses of such legal advisers shall be at the
expense of the Indemnified Party unless:

 

(a)           the Indemnifying Party and the Indemnified Party shall have
mutually agreed to the retention of such legal advisers; or

 

(b)           the named parties to any such proceedings (including any added
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same legal advisers would be inappropriate
due to actual or potential differing interests between them.

 

14.4        If the Indemnifying Party does not exercise its option contained in
Clause 14.2, or fails to notify the indemnified Party that it chooses to
exercise such option within the relevant timetable set out in that Clause, in
the event of a Relevant Claim the Indemnified Party shall, subject to being
indemnified by the Indemnifying Party against all costs and liabilities incurred
in so doing:

 

14.4.1          take or procure such action to be taken as the Indemnifying
Party shall reasonably request to deal with a Relevant Claim;

 

14.4.2          if so required by the Indemnifying Party, maintain consultation
with the Indemnifying Party on all aspects of any proceedings in defence of a
Relevant Claim; and

 

14.4.3          provide the Indemnifying Party with all information reasonably
requested by it in relation to such proceedings.

 

14.5        Unless the Indemnifying Party has failed to assume the defence of a
Relevant Claim, the Indemnified Party shall not admit liability in respect of a
Relevant Claim, nor compromise, nor settle any proceedings in defence of a
Relevant Claim, without the written consent of the Indemnifying Party (such
consent not to be unreasonably withheld or delayed). No Indemnifying Party shall
consent to entry of any judgment or settle any proceedings in defence of a
Relevant Claim without the consent of the Indemnified Party if the effect
thereof is to permit any injunction, declaratory judgment, other order or other
non-monetary relief to be entered directly or indirectly against the Indemnified
Party.

 

14.6        No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending or threatened
Relevant Claim in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such Relevant
Claim.

 

14.7        Any liabilities for which an Indemnified Party is entitled to
indemnification or contribution under Clause 13 shall be paid by the
Indemnifying Party to the Indemnified Party as such liabilities are incurred. 
The indemnity and contribution agreements contained in Clause 13 shall remain
operative and in full force and effect,

 

24

--------------------------------------------------------------------------------


 

regardless of (i) any investigation made by or on behalf of any Indemnified
Party and (ii) any termination of this Agreement.

 

14.8        Any claim on account of a liability which does not result from a
Relevant Claim shall be asserted by written notice given by the Indemnified
Party to the applicable Indemnifying Party. Such Indemnifying Party shall have a
period of 30 days after the receipt of such notice within which to respond
thereto. If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment. If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnified Party shall
be free to pursue such remedies as may be available to such party as
contemplated by this Agreement.

 

14.9        If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Relevant Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnified Party as
to any events or circumstances in respect of which such Indemnified Party may
have any right, defence or claim relating to such Relevant Claim against any
claimant or plaintiff asserting such Relevant Claim or against any other Person.
Such Indemnified Party shall cooperate with such Indemnifying Party in a
reasonable manner, and at the cost and expense of such Indemnifying Party, in
prosecuting any subrogated right, defence or claim.

 

14.10      In an action in which the Indemnifying Party is not a named
defendant, if either the Indemnified Party or Indemnifying Party shall so
request, the parties shall endeavour to substitute the Indemnifying Party for
the named defendant if they conclude that substitution is desirable and
practical.  If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the action as set forth in this Clause, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the action
(including court costs, sanctions imposed by a court, legal fees, experts’ fees
and all other external expenses), the costs of any judgment or settlement, and
the cost of any interest or penalties relating to any judgment or settlement.

 

14.11      The Indemnified Party shall have no right to an indemnity under
Clause 13 in respect of any liability to the extent that it actually recovers
any monies in respect of such liability under any insurances it maintains.  If
an Indemnified Party receives a payment in respect of a liability pursuant to
the indemnities contained in Clause 13 from the Indemnifying Party and
subsequently recovers monies under its insurances in respect of such liability,
the Indemnified Party shall reimburse the Indemnifying Party an amount equal to
the monies received under its insurances.

 

14.12      The Indemnified Party shall use its commercially reasonable efforts
to seek or collect or recover any insurance monies (save from any captive
insurance subsidiary) to which the Indemnified Party is entitled in connection
with any liability for which it is indemnified under Clause 13.

 

14.13      The Indemnified Party shall use its commercially reasonable
endeavours to mitigate any loss in respect of which it is indemnified under
Clause 13.

 

25

--------------------------------------------------------------------------------


 

15           ASSIGNMENT AND SUB-CONTRACTING

 

15.1        This Agreement shall not be assigned or transferred by a party
hereto without the prior written consent of the other party save as provided in
Clause 15.2.

 

15.2        In the event a Recipient sells the whole or part of any Recipient
Group Company (a “Recipient Divested Company”) or the whole or part of the
business of any Recipient Group Company (a “Recipient Divested Business”) to a
third party, the Provider shall remain obliged to continue to provide Services
to such Recipient Divested Company or the purchaser of such Recipient Divested
Business (but not otherwise to such purchaser) to the extent it was providing
such Services immediately prior to such divestiture, pursuant to the terms of
this Agreement, unless otherwise agreed upon by the parties hereto, provided
however that the Provider’s obligation to provide Services to a Recipient
Divested Company or the purchaser of a Recipient Divested Business shall be
subject to:

 

(i)            the implementation of new Service Charges as between the Provider
and such Recipient Divested Company or the third party purchaser of such
Recipient Divested Business for such Services, which new Service Charges shall
be proposed by the Provider at its sole discretion save that such new Service
Charges shall be consistent with applicable market rates for such Services;

 

(ii)           the Recipient or the Recipient Divested Company or the third
party purchaser of such Recipient Divested Business agreeing to pay or cause to
be paid any incremental fees or expenses incurred by the Provider in connection
with establishing or transferring the provision of such Services to the third
party;

 

(iii)         obtaining any consents that are necessary to enable the Provider
to provide the Services to the Recipient Divested Company or the third party
purchaser of such Recipient Divested Business, provided that FIGSL and GELS
shall each use commercially reasonable efforts to obtain any such consents;

 

(iv)          the Recipient Divested Company or the third party purchaser of
such Recipient Divested Business agreeing to any reasonable security measures
implemented by the Provider in providing the Services as deemed necessary by the
Provider to protect its Information Systems; and

 

(v)            the Recipient Divested Company or the third party purchaser of
such Recipient Divested Business agreeing in writing to be bound by all
applicable provisions of this Agreement.

 

15.3        In the event a Recipient Group Company acquires a business or
portion thereof by merger, stock purchase, asset purchase, reinsurance or other
means that engages in the same type of business as the relevant Recipient Group,
(a “Recipient Acquired Company”), then the Provider shall be obliged to provide
the Services to such Recipient Acquired Company, to the extent applicable,
pursuant to the terms of this Agreement, unless otherwise agreed upon by the
parties hereto provided however that in the event the acquisition of a Recipient
Acquired Company results in a change to the volume or quantity of any Service
which causes a material increase in the Provider’s costs of providing such
Service, the parties shall negotiate in good faith and use their commercially
reasonable efforts to agree upon a price increase to the

 

26

--------------------------------------------------------------------------------


 

Service Charges for such Service to compensate the Provider for the increase in
the cost of providing such Service.

 

15.4        Nothing in this Clause shall be deemed to waive any party’s rights
to relieve or otherwise satisfy any party’s non-compete obligations between GE
and Genworth provided for under the Master Agreement.

 

15.5        The parties may sub-contract any of their obligations under this
Agreement but a sub-contracting party must ensure that its subcontractor
complies with all of that party’s obligations under this Agreement and the
sub-contracting party shall remain responsible at all times for the performance
of such obligations.

 

16           CONFIDENTIALITY

 

16.1        GELS shall not, and shall cause its Affiliates and Representatives
not to, directly or indirectly, disclose, reveal, divulge or communicate to any
person other than its Representatives or its Affiliates who reasonably need to
know such information in providing services to any member of the FIGSL Group or
use or otherwise exploit for its own benefit or for the benefit of any third
party, any FIGSL Confidential Information.  For purposes of this Clause, “FIGSL
Confidential Information” means any information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by any member of the FIGSL Group furnished to or in possession of the GEIH
Group, irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by the GEIH Group or their respective officers, directors and
Affiliates, that contain or otherwise reflect such information, material or
documents.  FIGSL Confidential Information does not include, and there shall be
no obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by any
member of the GEIH Group in breach of this Clause, or (ii) GELS can demonstrate
was or became available to the GEIH Group from a source other than the FIGSL
Group or their Affiliates provided however that the source of such information
was not known by the GEIH Group to be bound by a confidentiality agreement with,
or other contractual, legal or fiduciary obligation of confidentiality to, FIGSL
or any member of the FIGSL Group with respect to such information.

 

16.2        FIGSL shall not, and shall cause its Affiliates and Representatives,
not to, directly or indirectly, disclose, reveal, divulge or communicate to any
person other than its Representatives or its Affiliates who reasonably need to
know such information in providing services to any member of the GEIH Group or
use or otherwise exploit for its own benefit or for the benefit of any third
party, any GEIH Confidential Information.  For purposes of this Clause, “GEIH
Confidential Information” means any information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by any member of the GEIH Group furnished to or in possession of the FIGSL
Group, irrespective of the form of communication, and all notes, analyses,
compilations, forecasts, data, translations, studies, memoranda or other
documents prepared by the FIGSL Group or their respective officers, directors
and Affiliates, that contain or otherwise reflect such information, material or
documents.  GEIH Confidential Information does not include, and there shall be
no obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure

 

27

--------------------------------------------------------------------------------


 

by any member of the FIGSL Group in breach of this Clause, or (ii) FIGSL can
demonstrate was or became available to the FIGSL Group from a source other than
the GEIH Group or their Affiliates; provided however that the source of such
information was not known by the FIGSL Group to be bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the GEIH Group or any member of the GEIH Group with respect
to such information.

 

16.3        If either party is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any governmental authority or
pursuant to applicable law or regulation to disclose or provide any FIGSL
Confidential Information or GEIH Confidential Information, as applicable, the
entity or person receiving such request or demand shall (where permitted by law)
use all reasonable efforts to provide the other party with written notice of
such request or demand as promptly as practicable under the circumstances so
that such other party shall have an opportunity to seek an appropriate
protective order.  The party receiving such request or demand agrees to take,
and cause its representatives to take, at the requesting party’s expense, all
other reasonable steps necessary to obtain confidential treatment by the
recipient.  Subject to the foregoing, the party that received such request or
demand may thereafter disclose or provide any FIGSL Confidential Information or
GEIH Confidential Information, as the case may be, to the extent required by
such law (as so advised by counsel) or regulation or by lawful process or such
governmental authority.

 

16.4        Notwithstanding anything to the contrary set forth in this Agreement
or in any other agreement to which the parties hereto are parties or by which
they are bound, the obligations of confidentiality contained herein and therein,
as they relate to the transactions contemplated by the Master Agreement, shall
not apply to the tax structure or tax treatment of such transactions, and each
party hereto (and any employee, Representative, or agent of any party thereto)
may disclose to any and all persons, without limitation of any kind (including
opinions or other tax analysis) that are provided to such party relating to such
tax treatment and tax structure; provided, however, that such disclosure shall
not include the name (or other identifying information not relevant to the tax
structure or tax treatment) of any person and shall not include information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

17           TERMINATION

 

17.1        Automatic Termination

 

17.1.1          This Agreement shall terminate automatically in relation to an
individual Service on the applicable Service Termination Date unless the
Provider and Recipient agree to extend the Service Termination Date in which
case this Agreement shall terminate in relation to that Service on the extended
Service Termination Date.

 

17.1.2          This Agreement shall terminate automatically on the date on
which the last remaining Service being provided under this Agreement shall
terminate.

 

28

--------------------------------------------------------------------------------


 

17.2        Failure to Perform

 

If at any time during the Term a party commits a breach of its material
obligations hereunder and in the case of a breach capable of remedy, fails to
remedy such breach within sixty (60) working days after receipt of notice from
the other party to remedy the same, the other party shall be entitled to
terminate this Agreement with immediate effect by written notice in respect of
any or all of the Services provided or received by the party in breach provided
however that no Service may be terminated pursuant to this Clause 17.2 until the
parties have completed the dispute resolution process set out in Clause 25.2.2
with respect to such Service and the Chief Executive Officers of the parties
have failed to resolve matters.

 

17.3        By Mutual Agreement

 

The parties may from time to time agree in writing to terminate any Service in
whole but not in part, provided that any such agreement to terminate a Service
shall set out any terms and conditions of termination.

 

17.4        Insolvency

 

If at any time during the Term a party:

 

17.4.1          passes a resolution for voluntary winding up or a court of
competent jurisdiction makes an order that such party be wound up except for the
purposes of bona fide reconstruction while solvent; or

 

17.4.2          makes a composition or arrangement with its creditors; or

 

17.4.3          has a receiver or manager or provisional liquidator or
administrator appointed over the whole or a substantial part of its business or
undertaking or circumstances arise which would entitle a court of competent
jurisdiction or a creditor to appoint the same;  or

 

17.4.4          is unable to pay its debts within the meaning of section 123 of
the Insolvency Act 1986,

 

then the other party shall be entitled to terminate this Agreement with
immediate effect by written notice.

 

17.5        On Notice

 

17.5.1          Subject to Clause 17.5.2, a Recipient shall be entitled to
terminate this Agreement in respect of any or all of the Services provided to it
at its absolute discretion at any time by giving not less than sixty (60) days’
notice of its intention to do so to the Provider (or such shorter period of time
as is agreed in writing by the parties).  Subject to payment of the Service
Charges payable under the Agreement which are due to the Provider for the period
up to the effective date of termination, a Recipient shall have the right to
require the relevant Provider to cease provision of the Services during the
sixty (60) day notice period and to instruct its sub-contractors, if any, to do
similarly.

 

29

--------------------------------------------------------------------------------


 

17.5.2          Until the transfer of the Active FACL Bonds (as defined in the
Master Agreement) to an appropriate GE Affiliate in accordance with Section
2.10(b) of the Master Agreement, FIGSL shall not be entitled to terminate the
bond administration service to be provided to FACL (Schedule 1, Part A, Service
No. 4) in accordance with Clause 17.5.1 but will be entitled to terminate this
service in accordance with the provisions of Clause 17.2. For the avoidance of
doubt, following such transfer, FACL will be entitled to terminate such service
pursuant to Clause 17.5.1 above.

 

17.6        Force Majeure Event of Longstanding Duration

 

If any Force Majeure Event (as defined in Clause 20) prevents a party from
performing all of its obligations hereunder for a period in excess of one (1)
month, the other party may terminate this Agreement in respect of the Services
provided to or by the party so prevented with immediate effect on written
notice.

 

17.7        Accrued Rights

 

Termination in accordance with this Clause 17 shall not prejudice or affect any
right of action or remedy which shall have accrued or shall thereafter accrue to
either party.

 

18           THE PROVIDER’S OBLIGATIONS ON TERMINATION

 

18.1        In the event that a Recipient requires a different organisation to
take on the provision of any or all of the Services provided to it by its
Provider on the termination of this Agreement in respect of such Services, the
Provider shall co-operate in the transfer, under any arrangements to be notified
to it by the Recipient, to effect a full and orderly transition of such Services
to the succeeding contractor by the Service Termination Date or thereafter and
will furnish any succeeding contractor with any information or documentation
required to perform such Services.

 

18.2        The Provider shall comply with all reasonable instructions from the
Recipient with regard to termination of the Services and take reasonable steps
to mitigate any costs which the Recipient will incur as a result of the
termination.

 

18.3        Upon the written request of the Recipient, the Provider will, for a
reasonable period of time after the effective date of any termination of a
Service pursuant to Clause 17.2 above (which period shall not exceed the earlier
of (i) the applicable Service Termination Date as set out in Parts A and B of
Schedule 1 or (ii) six months after the effective date of termination), continue
to provide the terminated Service on the terms of this Agreement (subject to the
timely payment, when due and payable, by the Recipient of all Service Charges
related to such terminated Service).  The Service Charges for a Service provided
pursuant to this Clause 18.3 shall be the same as were in effect prior to the
termination of such Service.

 

18.4        In the event that the Agreement is terminated as provided for
herein:

 

18.4.1          each party shall return to the other party all property
belonging to the other party then in its possession in good working order;  and

 

30

--------------------------------------------------------------------------------


 

18.4.2          in the event the Recipient has paid Service Charges in advance
for Services not received as at the date of termination, the Provider shall
refund the Recipient such Service Charges.

 

18.5        In the event that the Agreement is terminated for fundamental breach
the Recipient shall have the following rights (but not obligations) to require
the Provider to:

 

18.5.1          provide a schedule of all equipment, labour, resources and
subcontracts used exclusively or primarily to provide the Services;

 

18.5.2          transfer any or all assets which are exclusively or primarily
used for the performance of the Services to the Recipient at a fair market value
which may be verified by an independent valuer who is acceptable to both
parties; and

 

18.5.3          assign any or all software licences or other licences or
agreements that are used exclusively or primarily in the provision of the
Services for the benefit of the Recipient, where this is permitted by the terms
of the licence.

 

18.6        On termination of this Agreement the Provider shall comply with its
obligations to return documentation and materials provided by the Recipient
under Clause 12.1.

 

19           SURVIVAL OF OBLIGATIONS ON TERMINATION

 

Following the termination of this Agreement as provided for herein, no party
shall have any further right or obligation with respect to any other party
except as set forth in the following Clauses:

 

Clause 1

-

Interpretation

Clause 4.7

 

Leases

Clause 8

-

Warranties

Clause 12

-

Intellectual Property

Clause 13

-

Limitation of Liability and Indemnities

Clause 14

 

Conduct of Claims

Clause 16

-

Confidentiality

Clause 18

-

The Provider’s Obligations on Termination

Clause 25

-

Applicable Law and Dispute Resolution

Clause 26

-

Data Protection

Clause 27

-

Further Assurance

Clause 29

-

Notices

 

20           FORCE MAJEURE/BUSINESS CONTINUITY

 

20.1        Each party shall maintain and comply with a reasonable disaster
recovery, crisis management and business continuity plan designed to help ensure
that it can continue to provide the Services in accordance with this Agreement
in the event of a disaster or other significant event that might otherwise
impact its operations.  Each party shall ensure that any disaster recovery,
crisis management and business continuity plan shall comply with any relevant
regulatory requirements, whether of the FSA or any other regulator. Upon the
written request of a Recipient, a Provider shall (i) disclose to the Recipient
the Provider’s disaster recovery, crisis management and business

 

31

--------------------------------------------------------------------------------


 

continuity plans and procedures applicable to a Service and (ii) permit the
Recipient to participate in testing of such disaster recovery, crisis management
and business continuity plans and procedures, in each case so that the Recipient
may assess such plans and procedures and develop or modify its own such plans
and procedures in connection with the Services as the Recipient reasonably deems
necessary.

 

20.2        Neither party hereto (or any person acting on its behalf) shall have
any liability or responsibility for failure to fulfil any obligation (other than
a payment obligation) under this Agreement so long as and to the extent to which
the fulfilment of such obligation is prevented, frustrated, hindered or delayed
as a consequence of a Force Majeure Event, provided that such party shall have
first exhausted, to the extent commercially reasonably to do so, the procedures
described in its disaster recovery, crisis management, and business continuity
plan.

 

20.3        A party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event:  (i) notify the
other party of the nature and extent of any such Force Majeure Event and (ii)
use all reasonable endeavours to remove any such causes and resume performance
under this Agreement as soon as feasible.

 

20.4        For the purposes of this Clause, a “Force Majeure Event” means, with
respect to a party, an event beyond the control of such party (or any person
acting on its behalf), which by its nature could not have been foreseen by such
party (or such person), or, if it could have been foreseen, was unavoidable, and
includes, without limitation, acts of God, storms, floods, riots, fires,
sabotage, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared) or armed hostilities or other
national or international calamity or one or more acts of terrorism or failure
of energy sources.

 

21           INCONSISTENCY/PREVAILING AGREEMENT

 

In the event of an inconsistency between any of the provisions of this Agreement
and the Global Transition Services Agreement, the Master Agreement or any
Continuing Agreement, the provisions of this Agreement shall prevail as between
the parties in respect of the matters dealt with hereunder.

 

22           MASTER AGREEMENT

 

The parties hereby agree that notwithstanding the provisions of Section 2.4(a)
of the Master Agreement, any intercompany accounts payable or accounts
receivable outstanding between the parties’ Groups as at the Closing Date shall
continue to be outstanding following that date provided however that, subject to
the provisions of the European Tax Matters Agreement, the parties shall settle
all such intercompany accounts payable or accounts receivable within 60 days
following the Closing Date.

 

23           REGULATORY APPROVAL AND COMPLIANCE

 

Each party shall be responsible for its own compliance with any and all laws and
requirements of any regulator (whether in the UK or elsewhere) applicable to its
performance under this Agreement; provided, however, that each party shall at
the request of the other party and subject to reimbursement of out-of-pocket
expenses by

 

32

--------------------------------------------------------------------------------


 

the requesting party, cooperate and provide one another with all reasonably
requested assistance (including, without limitation, the execution of documents
and the provision of relevant information) required by the requesting party to
ensure compliance with all applicable laws and regulations or in connection with
any regulatory action, inquiry or examination.

 

24           SEVERABILITY

 

If any provision of the Agreement is held invalid, illegal or unenforceable for
any reason, such provision shall be severed and the remainder of the provisions
hereof shall continue in full force and effect as if the Agreement had been
executed with the invalid provision eliminated.  In the event a provision hereof
is severed, the parties shall negotiate in good faith to modify this Agreement
in order to effect the original intent of the parties as closely as possible and
enable the transactions contemplated by the parties to be consummated as
originally contemplated as far as is possible.

 

25           APPLICABLE LAW AND DISPUTE RESOLUTION

 

25.1        The Agreement shall be governed by and construed in accordance with
the law of England and Wales.

 

25.2        In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity hereof or
thereof (a “Dispute”), the parties shall follow the dispute resolution procedure
set out in this Clause:

 

25.2.1          upon a party serving written notice requesting that the parties
attempt to resolve a Dispute (“Notice”) the Service Managers of the parties
shall attempt in good faith to resolve such Dispute;

 

25.2.2          if the Service Managers are for any reason unable to resolve a
Dispute within 30 days of delivery of a Notice, the Dispute shall be referred to
the Chief Executive Officers of FIGSL and GELS who shall attempt in good faith
to resolve such dispute; and

 

25.2.3          if the Chief Executive Officers of FIGSL and GELS are for any
reason unable to resolve a Dispute within 45 days of such Dispute being referred
to them for resolution then either party may submit the Dispute for resolution
by mediation pursuant to the procedures of the Centre for Effective Dispute
Resolution as then in effect.  The mediation shall be heard by a mediator
appointed by the parties but if they cannot agree upon a mediator within 14 days
of either of them submitting the Dispute to mediation, such mediator shall be
appointed by the Centre for Effective Dispute Resolution.  Either party may at
the commencement of mediation ask the mediator to provide an evaluation of the
Dispute and the parties’ relative positions;

 

25.2.4          If a Dispute is not resolved by mediation within 30 days of the
selection of a mediator (unless the mediator chooses to withdraw sooner), then
either party may refer the Dispute to be settled and finally resolved by
arbitration in accordance with the UNCITRAL Arbitration Rules as in force at the
time of the election (the “Rules”) by a panel of three arbitrators (or a sole
arbitrator as the parties may agree) appointed in accordance with the Rules.

 

33

--------------------------------------------------------------------------------


 

25.3        The seat of any reference to arbitration shall be London, England,
the procedural law of any reference to arbitration shall be English law and the
language of any arbitration proceedings shall be English.

 

25.4        The appointing authority for the purposes set forth in Article 7(2)
of the Rules shall be the London Court of International Arbitration.

 

25.5        Any right of appeal or reference of points of law to the courts is
hereby waived, to the extent that such waiver can be validly made.

 

25.6        The arbitral tribunal shall have the power to order on a provisional
basis any relief which it would have power to grant in a final award.

 

26           DATA PROTECTION

 

Each Provider agrees that it is registered in accordance with the Data
Protection Act 1998 so far as is necessary to provide the Services and agrees to
maintain such registrations in full force and effect.  Each Provider undertakes
that it will comply and agrees to ensure that its sub-contractors will comply
with its appropriate obligations under all data protection legislation in force
from time to time.

 

27           FURTHER ASSURANCE

 

Each party agrees at its own expense to execute such documents and generally do
everything further that may be necessary to fulfil its obligations under and
achieve the objectives of this Agreement.

 

28           WAIVER OF REMEDIES

 

No waiver of any rights arising under this Agreement shall be effective unless
agreed (where possible in writing and signed by a duly authorised signatory) by
the party against whom the waiver is to be enforced.  No failure or delay by a
party in exercising any right, power or remedy under this Agreement (except as
expressly provided herein) shall operate as a waiver of any such right, power or
remedy.

 

29           NOTICES

 

29.1        Any notice, invoice or other communication which a party is required
by the Agreement to be served on the other party shall be sufficiently served if
addressed to the Company Secretary of the other party and sent to the other
party at its specified address as follows:

 

29.1.1          by hand;

 

29.1.2          by registered or first class post or recorded delivery; or

 

29.1.3          by facsimile transmission confirmed by registered or first class
post or recorded delivery.

 

Notices sent by registered post or first class post or recorded delivery shall
be deemed to be served three (3) working days following the day of posting. 
Notices sent by facsimile transmission shall be deemed to be served on the day
of transmission if

 

34

--------------------------------------------------------------------------------


 

transmitted before 4:00 p.m. on a working day, but otherwise on the next
following working day.  In all other cases, notices are deemed to be served on
the day when they are actually received.  All notices, invoices and other
communications served hereunder shall expressly refer to the Clause or
sub-Clause pursuant to which they are served.

 

29.2        For the purposes of this Clause 29 the authorised address of each
party shall be the address set out at the head of this Agreement or such other
address (and details) as that party may notify to the other party from time to
time in accordance with the requirements of this Clause 29.

 

30           NO PARTNERSHIP

 

Nothing in the Agreement is intended or shall be construed to create a
partnership between the parties or unless expressly stated, a relationship of
agency.  Unless otherwise authorised, neither party shall have any authority to
act or make representations on behalf of the other party, and nothing herein
shall impose any liability on either party in respect of any liability incurred
by the other party to a third party.

 

31           ENTIRE AGREEMENT

 

This Agreement together with the Schedule hereto contains the entire agreement
between the parties and supersedes any previous understandings, commitments,
contracts or representations whatsoever whether oral or written, except in
respect of any fraudulent representation made by any party.  This Agreement
shall not be varied except by an instrument in writing of date even herewith or
subsequent hereto executed by all parties by their duly authorised
representatives.

 

32           RIGHTS OF THIRD PARTIES

 

With the exception of any Recipient Group Company which is entitled to receive
Services hereunder and any person expressly indemnified hereunder by a party to
this Agreement, this Agreement is for the sole benefit of the parties to this
Agreement and nothing in this Agreement, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement. A person who is not a
party to this Agreement has no rights under the Contracts (Rights of Third
Parties) Act 1999 or otherwise to enforce any term of this Agreement but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

33           COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Agreement, but all
the counterparts shall together constitute one and the same agreement.  No
counterpart shall be effective until each party has executed at least one part
or counterpart.

 

IN WITNESS WHEREOF this Agreement was executed by the parties hereto on the date
set out on Page 1.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 1
SERVICES
PART A – GEIH SERVICES

 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

I.              Finance and Related Services

 

 

 

 

 

 

 

 

 

1.             Treasury Services – GECA


The FIGSL Group will continue to have access and to use GEIH Group Treasury
support (premium collections, claims payment, commissions), including GECB
Treasury & Finance Services.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the FIGSL Group’s transition.

 

 

 

 

 

2.             Financial Systems Support (Europe)


The GEIH Group will provide existing finance systems service support and
administration as per the remit of the current Finance Systems group center of
excellence.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of Trigger Date + 6 months or the completion of the FIGSL Group’s
transition.

 

 

 

 

 

II.            Legal and Related Services

 

 

 

 

 

 

 

 

 

3.             Legal Support GECA


The FIGSL Group will use some legal support from the GEIH Group for Creditor
Activity (customer support, new product elaboration, modification of existing
contracts).

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the FIGSL Group ‘s
transition.

 

36

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

III.           IT – Misc Application, Infrastructure & Related Services

 

 

 

 

 

 

 

 

 

4.             Bond Administration  (Europe)



•      Administration services for the Active FACL Bonds and the Historic FACL
Bonds (both as defined in the Master Agreement) as currently provided by GE Life
which includes Policy Administration, Maturity Processing, Investment
Management, Finance, Compliance and related Actuarial Services.

 

•      Actual costs, such costs to be equivalent to comparable third party
administration provider costs as tested in the market from time to time.

 

•      In respect of the Active FACL Bonds, upon the transfer of the Active FACL
Bonds pursuant to Section 2.10(b) of the Master Agreement. 

 

•      In respect of the Historic FACL Bonds, upon the UK Transfer Date.

 

 

 

 

 

•      The GEIH Group will procure that GECIS will provide to the FIGSL Group
such services that GECIS currently provides to FIGSL relating to Bond accounting
reconciliation work. Such services shall include investment accounting services
and other related services where relevant.

 

•      Actual costs incurred on the basis currently agreed by GECIS and FIGSL
under the GEIH/GECIS services Agreement dated 2000, as amended from time to
time.

 

 

 

37

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

5.             Archiving Services (Europe) 


Continued use of the Tottenham Warehouse facility using the retrieval and
storage processes currently in place, based on the current allocation ratio of
available space between the various units making use of the facility as at the
date of this agreement.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of one year from the Trigger Date or the termination of GELS’ lease
on the Tottenham Warehouse facility in accordance with the lease termination
provisions in force at the date of this agreement.

 

38

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

6.             Software/Licenses GECA


The FIGSL Group will continue to have access and to use the GEIH Group software
(Coreload 3, AS400/CFT, Sogemicro, Edinat, Edicheque, Smartforce, EFFSA, SAS),
and phone services (conference call, mobile phone, telephone). The GEIH Group
will provide to the FIGSL Group some support for IT functions.

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components.

 

The earlier of the Trigger Date +one year or completion of the FIGSL Group’s
transition.

 

 

 

 

 

7.             Hardware – GECA


The FIGSL Group will continue to have access and to use GEIH Group hardware (NT
server, Cisco Router, Printers, PC’s/Laptops, AS400, PBX, Computer Room, DRP),
and offices equipment (fax, copiers, printers, furniture).  The GEIH Group will
provide to the company some support for IT functions.

 

Actual costs, based on usage, via the allocation methodology developed for all
GE components.

 

The earlier of the Trigger Date + one year or completion of the FIGSL Group’s
transition.

 

 

 

 

 

8.             Hitchin SQL System Access (Europe) 


The GEIH Group will provide the FIGSL Group with access to and use of the
following SQL server systems (Archive_project, Project_Centaldb, BO_Repository,
Cockpit, RIMS, ITR Tracking System, Complaints Tracking System) presently stored
in Hitchin; the GEIH Group will transfer the server to the FIGSL Group upon
termination of the service.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or the completion of the FIGSL Group’s
transition.

 

39

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

IV.Investments

 

 

 

 

 

 

 

 

 

9.             Provision of Investment Operating system administration (Europe)


The GEIH Group will continue to provide the following services to the FIGSL
Group 

 

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or Termination of the IMA + 6 months or
completion of the FIGSL Group’s transition.

•      Administration of the Camra system;

 

 

 

 

 

 

 

 

 

•      Enter all trades and corporate actions in to Camra (provided by GE Life);

 

 

 

 

 

 

 

 

 

•      Enter pricing data monthly into Camra (prices to be checked and validated
by the FIGSL Group – GECIS and Risk manager);

 

 

 

 

 

 

 

 

 

•      Maintain data integrity on all fields of Camra (but does not include
Custodian vs. Camra reconciliations);

 

 

 

 

 

 

 

 

 

•      Produce pre-defined list of Camra/custodian/settlement reports on an as
agreed basis and interface to Oracle file;

 

 

 

 

 

 

 

 

 

•      Provide information on a daily basis to the GEAM and/or the FIGSL Group
data warehouse.

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

10.           Asset Management – GECA


The GEIH Group will provide to the company asset management support (short term
adjustment, split of general fund, custodian transfer).

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the FIGSL Group’s transition.

 

 

 

 

 

V             Functions Other Than Above

 

 

 

 

 

 

 

 

 

11.           Postal & Stationery Services – GECA 


The FIGSL Group will continue to have access and to use GEIH Group stationery
services (office & mail stationary, business cards) and postage services (mail
stamp, mailroom service, mail messengers).

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the FIGSL Group’s transition.

 

 

 

 

 

12.           Vehicle & Storage Services – GECA


The FIGSL Group will continue to have access and to use GEIH Group (Vie Plus)
storage services (archives) and car & vehicle services (car rent, parking).

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the Trigger Date or completion of the FIGSL Group’s transition.

 

41

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

13.           Actuarial Services (Europe)


The GEIH Group will provide the FIGSL Group with actuarial services for FACL as
provided by the current appointed actuary for FACL.

 

Actual costs via the allocation methodology developed for all GE components.

 

The earlier of the UK Transfer Date or the date upon which the current appointed
actuary for FACL leaves GE employment unless otherwise agreed by the parties.

 

 

 

 

 

VI.           Services Provided By GE Capital International Services (“GECIS”)
to FIGSL

 

 

 

 

 

 

 

 

 

14.           Provision of UK and International Accounting Services


The GEIH Group will procure that GECIS will provide to the FIGSL Group with UK
and International Accounting services that GECIS currently provides to FIGSL
including services relating to account reconciliation, investment accounting and
impairment and miscellaneous activity.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

 

 

 

 

15.           Provision of Other Accounting Services provided by GECIS to FIGSL 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
other accounting services that GECIS currently provides to FIGSL including
services relating to cash and bank and travel activities, statutory reporting,
Irish (Shannon) related activities and other FIGSL UK related activities.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

42

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

16.   Provision of General Ledger Administration Support 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to General Ledger
administration support, such support to include maintenance, consolidation and
submission of financials and RED ledger reconciliation.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

 

 

 

 

17.           Provision of Accounting and General Support for the Group
Reporting Manager. 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to accounting and
general support for the FIGSL Group reporting manager.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

 

 

 

 

18.   Provision of GECA Accounting Services 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to accounting services
provided to the FIGSL Group’s French business. Such services shall

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

43

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

include account reconciliation and accounting services.

 

 

 

 

 

 

 

 

 

19.   Provision of FACL/CIGL Reconciliations 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to accounting
reconciliation work in relation to FACL accounting and CIGL accounting. Such
services shall include investment accounting services and other related
services.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

 

 

 

 

20.   Provision of Reserving Services 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to reserving services.
Such services shall include analytical services in relation to claims reserving.

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

 

 

 

 

21.   Provision of Management Information Services 


The GEIH Group will procure that GECIS will provide to the FIGSL Group such
services that GECIS currently provides to FIGSL relating to the provision of
management information. Such services shall include the production of weekly,

 

Actual costs incurred on the basis currently agreed by GECIS and FIGSL under the
GEIH/GECIS services Agreement dated 2000, as amended from time to time.

 

No later than 12 months after the Closing Date.

 

44

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

monthly and/or quarterly management information reports and Profit Share
Statements.

 

 

 

 

 

45

--------------------------------------------------------------------------------


 

PART B – FIGSL SERVICES

 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

I               Finance and Related Services

 

 

 

 

 

 

 

 

 

1.             Treasury Services (Global) 


The FIGSL Group will continue to provide all required treasury services and
functions that are performed today by the Treasury Center of Excellence to the
GEIH Group.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The later of two years from the date hereof or completion of the GEIH Group
transition but in no event later than three years from the date hereof.

 

 

 

 

 

2.             Financial Systems Support (Europe) 


The FIGSL Group will provide access to, use of, and system administration of
applications provided by the FIGSL Group such as Oracle Financials, Oracle
Discoverer, Oracle Financial Analyzer, and access to and use of Finance shared
drives, Treasury, Tax and Investment systems on the FIGSL Group ‘s
infrastructure. The FIGSL Group will also provide existing finance systems
support and administration as per the remit of the current Finance Systems group
center of excellence.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of six months after the Trigger Date or completion of the GEIH Group
transition but in no event later than three years from the date hereof.

 

46

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

3.             Actuarial Department – GECA  


The FIGSL Group will continue to provide statutory reports and accounting
support for the GEIH Group concerning P&S activities.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of the Trigger Date or completion of the GEIH Group transition.

 

 

 

 

 

4.             Actuarial Department – GECA 


The FIGSL Group will continue to provide technical and strategic support for the
GEIH Group concerning P&S activities (Pricing, Product Dvpt, link with auditors,
regulators).

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of the Trigger Date or completion of the GEIH Group transition.

 

 

 

 

 

5.             Financial Accounting (Europe) 


The FIGSL Group will continue to provide AP processing, fixed asset processing
and administration, Stat/SAAP accounting and account reconciliation support.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Twelve months from the date hereof.

 

 

 

 

 

II.            Human Resources and Related Services

 

 

 

 

 

 

 

 

 

6.             Benefits (Europe) 


GEIH Group employees will continue to be able to participate in certain global
benefits plans including the GE A and B Schemes in the UK.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Trigger Date (or up to six months later by mutual consent).

 

47

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

7.             HR Services (GECA) 


The FIGSL Group will continue to provide HR support to the GEIH Group (Vie Plus)
subject to Oracle access of employees.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date.

 

The earlier of (i) 12 months from the French Scheme Transfer Date, (ii) 24
months from the Closing Date and (iii) 12 months from any decision to stop
accepting new business into the P&S business.

 

 

 

 

 

III.           IT – Misc Application, Infrastructure & Related Services

 

 

 

 

 

 

 

 

 

8.             Web Hosting (Europe) 


The FIGSL Group will provide the GEIH Group with access to and use of
Infrastructure, Support and Consultancy Services, Servicing, Deployment of New
Content, Project Management, Security, and Vendor Management support of
applications resident in the Cell Shared Services environment.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

One year after the Trigger Date but in no event later than three years from the
date hereof.

 

 

 

 

 

9.             Development Services (Europe) 


The FIGSL Group will continue to provide application development services to the
GEIH Group, such as web services and intranet development and financial systems
support.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

One year after the Trigger Date but in no event later than three years from the
date hereof.

 

48

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

10.           Kingswood Server Processing (Europe)

The FIGSL Group will continue to support and provide access to and use of
applications running on shared servers such as UKINT, GEGCFEU2, GEIH001, GEIH002
and GEIH003.  The FIGSL Group will continue to provide disaster services,
including policy, contract and testing management, to the GEIH Group.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Second anniversary from the Trigger Date but in no event later than three years
from the date hereof.

 

 

 

 

 

11.           Imaging Services (Europe)  


The FIGSL Group will continue to provide support services, access to and use of
the ViewStar application and image repository.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

First anniversary from the Trigger Date but in no event later than three years
from the date hereof.

 

 

 

 

 

12.           LAN Management (Europe)  


The FIGSL Group will continue to support and provide access to and use of the
FIGSL Group’s Local Area Networks.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

First anniversary from the Trigger Date but in no event later than three years
from the date hereof.

 

 

 

 

 

13.           DBA Infrastructure Services (Europe)  


The FIGSL Group will continue to provide infrastructure services, specifically
DBA services, to the GEIH Group.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

October 1, 2004.

 

49

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

14.           ADS Infrastructure Services (Europe)  


The FIGSL Group will continue to provide infrastructure services, specifically
ADS services, to the GEIH Group.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Second anniversary from Trigger Date but in no event later than three years from
the date hereof.

 

 

 

 

 

15.           Enabling Systems Services (Europe)  


The FIGSL Group will continue to provide support under the following areas to
the GEIH Group 

 

•              OFA Support,

 

•              Intranet Support,

 

•              Oracle Financials Support.

 

Oracles Financials – 43% of identified FTE, Intranet – 30% of identified FTE.

 

First anniversary from Trigger Date but in no event later than three years from
the date hereof.

 

 

 

 

 

16.           Planning and Control Team (PAC) (Europe)  


The FIGSL Group will continue to provide support and consultancy on IT services
as presently provided by the GEFI Planning & Control.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

First anniversary from the Trigger Date but in no event later than three years
from the date hereof.

 

50

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

17.           QAS Address Changes (Europe) 


The FIGSL Group will continue to provide access to and use of the QAS system
hosted at Cell.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of one year after the Trigger Date or the completion of the GEIH
Group transition but in no event later than three years from the date hereof.

 

 

 

 

 

18.           Web Change Control Application (Europe) 


The FIGSL Group will continue to provide the GEIH Group with access to its Web
Change Control Application.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Six months after the Trigger Date.

 

 

 

 

 

19.           IT Support GECA 


The FIGSL Group will continue to provide IT support to the GEIH Group (Vie Plus)
concerning P&S activities (management, technical and strategic support for P&S
activities, UK liaise, helpdesk, extel contact, OPUS extraction, account
creation).

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of one year after the Trigger Date or the completion of the GEIH
Group transition.

 

 

 

 

 

20.           Camra License (Europe) 


The FIGSL Group will continue to provide to the GEIH Group access and support of
its Camra system.

 

Actual costs billed via the allocation methodology.

 

The later of two years from the date hereof or completion of the GEIH Group
transition but in no event later than three years from the date hereof.

 

51

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

21.           Vantage West Server Services (Europe) 


The FIGSL Group will continue to support and provide access to shared
applications such as: ACE, Safeboot, GECCFI domain, Blackberry, MS Exchange
Gateway.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of 12/31/2004 or transition of the IP Range.

 

 

 

 

 

22.           Wide Area Network Management 


The FIGSL Group will continue to provide access into, and support, of the FIGSL
Group’s existing network backbone between GE locations and the data centers in
CSC and Interexxion.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of FIGSL Group’s transition of the IP Range or the completion of the
GEIH Group’s transition but no later than Trigger Date plus one year.

 

 

 

 

 

IV            Legal, Compliance, Government Relations, and Public Relations
Services

 

 

 

 

 

 

 

 

 

23.           General Internal Support (Europe). 


The FIGSL Group will provide legal support (including the provision of historic
information) to help the GEIH Group effect the (1) transfer of any GEIH Group
entities previously the responsibility of the FIGSL Group ‘s European legal team
and (2) liquidation of any such GEIH Group entities.

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

Earlier of 2 years from the Date hereof and the date transfer and liquidations
completed.

 

52

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

24.           Legal Support GECA 


The FIGSL Group will provide legal support to the GEIH Group (management,
technical and strategic support for P&S activities, UK liaise)

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

The earlier of (i) 12 months from the French Scheme Transfer Date,  (ii) 24
months from the Closing Date  and (iii)  12 months from any decision to cease
accepting new business into the P&S business.

 

 

 

 

 

25.           Business Review (GECA Pensions & Savings) 


The FIGSL Group will complete a strategic review of the Vie Plus Pensions and
Savings business.

 

Actual costs incurred including an appropriate pro-rata of employment costs for
FIGSL Group staff and any third party costs, expenses or fees incurred (subject
to such external costs being agreed in advance by the GEIH Group).

 

Presentation and acceptance of the Strategic Review by the GEIH Group (such
acceptance not to be unreasonably withheld) to occur before 31/10/04. If the
Strategic Review is not presented and accepted by 31/10/04, then the FIGSL Group
will continue to prepare the Strategic Review until the earlier of (i)
acceptance of the Strategic Review by the relevant GEIH Group Manager and (ii)
the Service Termination Date of item B27 below.

 

 

 

 

 

26.           Deskside Services 


The FIGSL Group will continue to provide Deskside services to the GEIH Group. 
Early exit fees on termination of the contract with Computacenter are payable in
the following proportions (FIGSL Group 52.5%, GEIH Group 47.5%).

 

Actual costs billed via the allocation methodology applicable to the GEIH Group
immediately prior to the date hereof.

 

06/10/2004

 

53

--------------------------------------------------------------------------------


 

Items/Service

 

Billing Rate or Payment
Methodology

 

Service Termination Date

27.           Management Support GECA 


The FIGSL Group will provide general senior management support to the GEIH Group
(management, financial, HR, technical and strategic support for P&S activities
including liaison with the IT, Finance HR and other relevant enabling functions
of the GEIH Group).

 

An appropriate pro-rata of employment costs for FIGSL Group staff.

 

The earlier of (i) 12 months from the French Scheme Transfer Date,  (ii) 24
months from the Closing Date  and (iii)  12 months from any decision to cease
accepting new business into the P&S business.

 

54

--------------------------------------------------------------------------------


 

PART C

 

SECTION I – LEASES TO BE TRANSFERRED BY FIGSL TO GELS

 

Date

 

Parties

 

Premises

1 May 1995

 

1.     Wimgrove Property Trading Limited 

2.     FIGSL 

3.     Diplema 115 Limited

 

Vantage West, Great West Road, Brentford

 

 

 

 

 

23 March 1990

 

1.     The Medical Sickness Annuity and Life Assurance Society Limited 

2.     Frogmore Developments Limited 

3.     Frogmore Estates plc

 

Oliver House, 19/23 Windmill Hill, Enfield

 

 

 

 

 

9 May 1975

 

1.     The Churchbury Investment Company Limited

2.     Hartley Cooper Group Services Limited

3.     Hartley Cooper (Holdings) Limited

 

Wenlock House, Eaton Road, Enfield

 

 

 

 

 

18 November 2003

 

1.     Abbey Business Centre Limited  2.FIGSL

 

Suite 5:8 The Beacon, 176 St Vincent Street, Glasgow

 

 

 

 

 

8 April 2002

 

1.     GE Pensions Limited

2.     GE Insurance Holdings Limited 

3.     FIGSL

 

Radcliffe House, Keynes House and Pease House, Old Charlton Road, Priory Park,
Hitchin

 

 

 

 

 

8 April 2002

 

1.     GE Pensions Limited 

2.     FIGSL 

3.     GE Insurance Holdings Limited

 

25 Car Parking Spaces at Priory Park, Hitchin

 

 

 

 

 

8 April 2002

 

1.     GE Pensions Limited 

2.     FIGSL

 

88 Car Parking Spaces in the Woodland Car Park at Hitchin Conference &
Banqueting Centre, Hitchin

 

55

--------------------------------------------------------------------------------


 

Date

 

Parties

 

Premises

•  2002

 

1.     The Chartridge Conference Company Limited

2.     National Mutual Life Assurance Society

 

The Remote Computer Room, Priory Park, Hitchin

 

 

 

 

 

29 September 1988

 

1.     Britel Fund Trustees Limited 

2.     Consolidated Insurance Group Limited

 

Penne House, Sheen Road, Richmond

 

 

 

 

 

20 June 1988

 

1.     Currys Group plc 

2.     FIGSL

 

Unit 6, Mowlem Trading Estate, Leeside Road, Tottenham, London N17

 

SECTION II – LEASE/LICENCE TO BE GRANTED BY GELS TO FIGSL

 

Document

 

Premises

Underlease

 

Floor space totalling 40,000 square feet comprised of those floors in Vantage
West, Great West Road, Brentford identified by FIGSL and reasonably agreed by
GELS. If GELS do not agree to the floors identified by FIGSL, the parties will
agree (each acting reasonably) within six months, the floors to be occupied by
FIGSL. During such six month period, FIGSL will be entitled to remain in
occupation of the floors it occupies at the commencement of the six month
period.

 

 

 

Licence Agreement

 

Allocated storage space, Unit 6, Mowlem Trading Estate, Leeside Road, Tottenham,
London N17

 

56

--------------------------------------------------------------------------------


 

SIGNED by

)

 

 

 

)

 

 

for and on behalf of

)

/s/ William Goings

 

FINANCIAL INSURANCE

)

William Goings

 

GROUP SERVICES

)

 

 

LIMITED

)

 

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

 

 

)

/s/ Steve Knight

 

for and on behalf of

)

Steve Knight

 

GE LIFE SERVICES

)

 

 

LIMITED

)

 

 

 

57

 

--------------------------------------------------------------------------------

